 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (the “Agreement”), entered into this 31st day of
March, 2014, is by and among EC Company, an Oregon corporation with a principal
place of business at 2121 NW Thurman Street, Portland, Oregon 97210
(“Purchaser”), WPCS INTERNATIONAL – SEATTLE, inc., a Washington corporation with
a principal place of business at 15241 NE 90th Street, Redmond, Washington 98052
(“WPCS-Seattle”), and WPCS INTERNATIONAL INCORPORATED (“WPCS”), a Delaware
corporation with a principal place of business at One East Uwchlan Avenue, Suite
301, Exton, Pennsylvania 19341 (WPCS-Seattle and WPCS are collectively referred
to as the “Sellers” and each individually as a “Seller”).

 

Sellers and Purchaser are collectively referred to herein as the “Parties”.

 

WITNESSETH

 

WHEREAS, the Sellers desire to cease the operation of the Business (as defined
herein);

 

WHEREAS, Purchaser desires to purchase from the Sellers, and the Sellers desire
to sell and transfer to Purchaser, the assets of the Sellers relating to the
Business, other than the Excluded Assets (both as defined herein) upon the terms
and conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and for other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1         Defined Terms. As used in this Agreement, the following terms have
the following meanings:

 

(a)           “Accounts Payable” means all bona fide accounts payable of Sellers
related to the Business set forth on Schedule 1.1(a) and all accounts payable
incurred in the ordinary course of business between the date of this Agreement
and the Closing Date and set forth on the Supplemental Disclosure Schedules (as
defined in Section 6.4(a)).

 

(b)           “Accounts Receivable” means all bona fide accounts receivable,
notes receivable, and other amounts payable to Sellers, including Work in
Process, in connection with the Business, as of the Closing Date, set forth on
Schedule 1.1(b), but specifically excluding the Delinquent Receivables.

 

(c)           “Affiliate” means, as to any Person, any other Person who directly
or indirectly controls, is under common control with or is controlled by such
Person. As used in this definition, “control” (including, “controlled by” and
“under common control with”) means possession, directly or indirectly, of power
to direct or cause the direction of management or policies of such Person
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).

 

1

 

 

(d)           “Agreement” means, unless the context otherwise requires, this
Asset Purchase Agreement together with the Schedules and Exhibits attached
hereto, and the certificates and instruments to be executed and delivered in
connection herewith.

 

(e)           “Assumed Contracts” means all written Contracts and all written
customer orders, customer contracts, customer quotes, requests for proposals and
requests for quotes of the Business delivered on or prior to the Closing Date or
to be delivered following the Closing Date, set forth on Schedule 1.1(e), but
specifically excluding any oral modifications or change orders. Copies of all
Assumed Contracts for more than $25,000, including without limitation any change
orders, have been provided by the Sellers to Purchaser prior to the Closing
Date.

 

(f)           “Assumed Liabilities” means (i) the Accounts Payable of Sellers,
and (ii) liabilities under the Assumed Contracts arising or performed after the
Closing Date, but specifically excluding any other liabilities of the Sellers,
including without limitation any Excluded Liabilities.

 

(g)           “Business” means the electrical contracting business conducted
directly by the Sellers in the States of Washington and Oregon. For purposes of
this definition, currently conducted by the Sellers means in support of the
business of WPCS-Seattle and excludes all other subsidiaries of WPCS.

 

(h)            “Business Records” means originals or true copies of all
operating data and financial records of Sellers relating to the Business,
including accounting and bookkeeping books and records, purchase and sale orders
and invoices, sales and sales promotional data, advertising materials, marketing
analyses, past and present price lists, past and present customer service files,
credit files, written operating methods and procedures, other financial
information related to the Purchased Assets, reference catalogues, insurance
files, personnel records, records relating to potential acquisitions and other
financial records, on whatever media, pertaining to the Business, or to
customers or suppliers of, or any other parties having contracts or other
business relationships with, the Business. For purposes of clarity,
communications of WPCS as well as correspondence and communications that are
subject to a legally recognized privilege (such as the attorney-client
privilege) or represent materials tendered to the Sellers pursuant to a
non-disclosure agreement are not deemed “Business Records” for purposes of this
Agreement.

 

(i)           “Cash” means all cash of WPCS-Seattle.

 

(j)           “Charter Documents” means each Parties’ articles or certificate of
incorporation and bylaws in effect on the date hereof.

 

(k)           “Closing Date” means the date that the Closing occurs as
determined by the mutual agreement of the Parties.

 

2

 

 

(l)           “COBRA” means the provisions of Part 6 of Subtitle B of Title I of
ERISA and Section 4980B of the Code and all regulations thereunder.

 

(m)           “Code” means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

 

(n)           “Confidential Information” has the meaning set forth in Section
6.7(d).

 

(o)           “Contracts” means any agreement, contract, license, lease,
instrument, note, bond, mortgage, indenture, guarantee or other legally binding
commitment or obligation, whether oral or written, listed on Schedule 1.1(o).

 

(p)           “Customer Lists” means the benefit of WPCS-Seattle’s relationships
with customers and all past and current customer lists and lists of potential
customers of the Business (collectively, the “Customers”, and each a
“Customer”).

 

(q)           “Deferred Liabilities” means all deferred liabilities of
WPCS-Seattle related to the Business, including any deferred liabilities to
Affiliates of WPCS-Seattle.

 

(r)           “Delinquent Receivables” means all accounts receivable, notes
receivable, and other amounts payable to Sellers in connection with the
Business, that are 180 days or more past due as of the Closing Date, including,
without limitation, those listed on Schedule 1.1(r) (except for any undisputed
billed or unbilled retainage that is 180 days or more past due as of the Closing
Date).

 

(s)           “Directly Competitive” means engaging in or providing products,
goods, services, support or technology similar to those provided by the Business
in the States of Washington, Idaho, Montana or Oregon, including, without
limitation, engaging in or providing such products, goods, services, support or
technology in WPCS-Seattle’s electrical contracting business, market and service
segments and/or that compete with WPCS-Seattle’s products, goods, services,
support or technology as of the Closing Date.

 

(t)           “Encumbrance” means any claim, lien, pledge, option, charge,
easement, security interest, right-of-way, encroachment, reservation,
restriction, encumbrance, or other right of any Person, or any other restriction
or limitation of any nature whatsoever, affecting title to any of the Purchased
Assets.

 

(u)           “Enforceability Limitations” means (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors’ rights and (ii) the discretion of the appropriate Governmental
Authority with respect to commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

 

3

 

 

(v)           “Environmental Claim” means any notice of violation, notice of
potential or actual responsibility or liability, or Proceeding (including those
for contribution and/or indemnity) by any Governmental Authority or other Person
for any damage (including personal injury, tangible or intangible property
damage, natural resource damage, indirect or consequential damages,
investigative costs, removal, response or remediation costs, nuisance,
pollution, contamination or other adverse effects on the environment or for
fines, penalties or restrictions or conditions on environmental Permits)
resulting from or relating to the following conditions, circumstances or acts
existing or occurring before the Closing Date: (i) the presence of, a Release or
threatened Release into the environment of, or exposure to, any Hazardous
Substances, at, in, by or from any of the Facilities, (ii) the generation,
manufacture, processing, distribution, use, handling, transportation, storage,
treatment or disposal of any Hazardous Substances at or in connection with the
operation of any of the Facilities, (iii) the violation, or alleged violation,
of any Environmental Laws at or in connection with the operation of any of the
Facilities, or (iv) the non-compliance or alleged non-compliance with any
Environmental Laws at or in connection with the operation of any of the
Facilities.

 

(w)           “Environmental Laws” means any applicable Governmental
Requirements and any licenses, permits, notices or other requirements issued
pursuant thereto, enacted, promulgated or issued by any Governmental Authority
in any jurisdiction, in effect as of the Closing Date, relating to pollution or
protection of public health or the environment (including any air, surface
water, groundwater, land surface or sub-surface strata, whether outside, inside
or under any structure), or to the identification, reporting, generation,
manufacture, processing, distribution, use, handling, treatment, storage,
disposal, transporting, presence, Release or threatened Release of, any
Hazardous Substances. Without limiting the generality of the foregoing,
Environmental Laws include the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Toxic Substances Control
Act, as amended, the Hazardous Materials Transportation Act, as amended, the
Resource Conservation and Recovery Act, as amended, the Clean Water Act, as
amended, the Safe Drinking Water Act, as amended, the Clean Air Act, as amended,
the Occupational Safety and Health Act, as amended and all similar or analogous
laws enacted, promulgated or lawfully issued by any Governmental Authority.

 

(x)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations promulgated thereunder.

 

(y)           “Excluded Assets” means the following assets of WPCS-Seattle:

 

(i)            the Cash;

 

(ii)          any rights of WPCS-Seattle under this Agreement and the other
Transaction Documents;

 

(iii)         any Tax records of WPCS-Seattle, subject to applicable law;

 

(iv)         any Insurance of WPCS Seattle;

 

(v)          any rights specifically relating to Excluded Contracts, the
Employee Benefit Plans and the documents evidencing or otherwise relating to the
foregoing;

 

4

 

 

(vi)         any rights under any “Leases” as defined in Section 4.14 hereof;
and

 

(vii)        the items described on Schedule 1.1(y)(vii).

 

(z)           “Excluded Contracts” means all Contracts other than Assumed
Contracts, including, without limitation, those Contracts set forth on Schedule
1.1(z).

 

(aa)         “Excluded Liabilities” means any claims, lawsuits, liabilities,
obligations, or any other debts or obligations of the Sellers or relating to the
Business incurred or existing on or prior to the Closing Date, whether the same
are known, unknown, accrued, contingent or otherwise (except to the extent an
Assumed Liability), including, without limitation, the following:

 

(i)           any liability or obligation of the Sellers arising out of or in
connection with the negotiation or preparation of this Agreement or any
Transaction Document prepared in connection herewith or the consummation and
performance of the transactions contemplated hereby;

 

(ii)          any Deferred Liabilities;

 

(iii)         the accounts payables of Sellers, except for the Accounts
Payables;

 

(iv)        any liabilities or obligations associated with the Excluded Assets;

 

(v)         any amounts owed to or for the benefit of employees of WPCS-Seattle,
including, but not limited to, amounts relating to wages, payroll, bonuses,
commissions, benefits, vacations, sick pay, paid time off, personal days earned
or accrued prior to the Closing Date (whenever payable), short-term disability,
costs or liabilities, severance pay or union benefits, or any other liabilities
or obligations (collectively, “Payroll Liabilities”) which relate to services
performed prior to the Closing Date;

 

(vi)         any liability or obligation under the Excluded Contracts and other
agreements to which any Seller is a party accruing prior to the Closing Date, to
the extent not an Assumed Contract;

 

(vii)        any claim, liability or obligation of the Sellers, or any
consolidated group of which any Seller is a member or shareholder, for any
federal, state, county or local Taxes of any and all types, or any interest or
penalties thereon, accrued for, applicable to or arising from any period prior
to the Closing Date;

 

(viii)      any liability or obligation arising out of or in connection with the
Business and operations of the Sellers, the Purchased Assets or the Assumed
Contracts prior to the Closing Date, including without limitation any warranty
claim for any services performed by or goods sold by the Sellers prior to the
Closing Date;

 

(ix)         any liability or obligation for any borrowings of any Seller,
including all short-term or long-term debt, except as otherwise provided herein;

 

5

 

 

(x)           any liability or obligation of any Seller to any Affiliate, any
shareholder or any shareholder’s affiliated entities or family members;

 

(xi)         by reason of or for any default, breach or penalty, whether known
or unknown, any liability or obligation under any agreement, contract or other
arrangement or commitment of any Seller arising prior to the Closing Date; and

 

(xii)        any liability with respect to checks written on bank accounts of
Sellers prior to the Closing Date that have not cleared as of the Closing Date.

 

(bb)        “Facilities” means any real property ever owned or leased by WPCS or
any of their predecessors.

 

(cc)        “Financial Statements” means (a) the audited, consolidated balance
sheet of WPCS as of April 30, 2013 and the related statement of operations
(including related notes, if any) for the twelve (12) months ended April 30,
2013, and (b) the unaudited, consolidated balance sheet of WPCS as of December
31, 2013 and the related statement of operations (including related notes, if
any) for the eight (8) months ended December 31, 2013 (the “Interim Financial
Statements”), as delivered to Purchaser.

 

(dd)        “GAAP” means, with respect to all accounting matters and issues,
generally accepted accounting principles as in effect from time to time in the
United States applied (to the extent applicable) consistent with the Financial
Statements.

 

(ee)        “Governmental Authority” means any federal, state, local or foreign
government, or any political subdivision of any of the foregoing, or any court,
agency or other entity, body, organization or group, exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government, or any supranational body.

 

(ff)        “Governmental Requirement” means any published law, statute,
regulation, ordinance, rule, directive or code, and any order, judgment, writ,
injunction, decree or award of any Governmental Authority, in each case, now in
effect.

 

(gg)       “Hazardous Substances” means any pollutants, contaminants,
substances, hazardous and/or toxic chemicals, carcinogens, wastes, and any
ignitable, corrosive, reactive, toxic or other hazardous substances or
materials, whether solids, liquids or gases (including petroleum and its
derivatives, PCBs, asbestos, radioactive materials, waste waters, sludge, slag
and any other substance, material or waste), as defined in or regulated by any
Environmental Laws or as determined by any Governmental Authority.

 

(hh)       “Indemnified Party” means any Seller pursuant to Section 9.4 or
Purchaser pursuant to Section 9.2.

 

(ii)        “Indemnifying Party” means any Seller pursuant to Section 9.2 or
Purchaser pursuant to Section 9.4.

 

6

 

 

(jj)       “Intellectual Property” means all intellectual property, including,
without limitation, (i) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto and all patents,
patent applications and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and re-examinations
thereof, (ii) all trademarks and service marks (other than those identified as
“DEAD” by the United States Patent and Trademark Office as of the date of this
Agreement), trade dress, logos, trade names and corporate names (other than
those identified as “INACTIVE” or otherwise discontinued), together with all
translations, adaptations, derivations and combinations thereof and including
all goodwill associated therewith, and all applications, registrations and
renewals in connection therewith, (iii) all copyrightable works, copyrights and
all applications, registrations and renewals in connection therewith, (iv) all
mask works and all applications, registrations and renewals in connection
therewith, (v) all trade secrets and confidential business information
(including ideas, know-how, compositions, supplier lists, pricing and cost
information and business and marketing plans and proposals), (vi) all computer
software (including data and related documentation and software installed on
hard disk drives) other than (A) off-the-shelf computer software subject to
shrink-wrap or click-wrap licenses or (B) Microsoft Exchange Online and other
email hosting services, (vii) all copies and tangible embodiments of any of the
foregoing (in whatever form or medium), (viii) all website URLS and website
domain names of WPCS-Seattle, and specifically excluding that of WPCS, (ix)
Customer files and Supplier files, and (x) any testimonial releases provided to
Purchaser. Notwithstanding anything else to the foregoing, Intellectual Property
shall not include “WPCS”, “WPCS International Incorporated”, “WPCS-Seattle” or
any variation thereof.

 

(kk)         “Inventory” means all raw material, work-in-process and finished
goods inventories of the Business, wherever located, including, without
limitation, that which is listed on Schedule 1.1(kk).

 

(ll)           “Knowledge” means the actual knowledge of any officer or director
of the Sellers.

 

(mm)        “Losses” means all losses, liabilities, deficiencies, damages
(including indirect or consequential damages), encumbrances, fines, penalties,
claims, costs and expenses (including all fines, penalties and other amounts
paid pursuant to a judgment, compromise or settlement), court costs and
reasonable legal and accounting fees and disbursements.

 

(nn)         “Material Adverse Effect” means:

 

(i)           with respect to the Sellers, an effect that is or would reasonably
be expected to be materially adverse (A) to the Business or the Purchased
Assets, results of operations or financial condition of WPCS-Seattle, which will
in any event include any adverse effect on the Business, Purchased Assets,
prospects, revenue, or net income of WPCS-Seattle in excess of (I) $100,000 for
purposes of Section 8.6; or (II) $20,000 for any other purpose of this
Agreement; or (B) to WPCS-Seattle’s ability to perform any of its material
obligations under this Agreement or to consummate the transactions contemplated
in this Agreement; or

 

7

 

 

(ii)          with respect to Purchaser, an effect that is or would reasonably
be expected to be materially adverse (A) to the business, results of operation
or financial condition of Purchaser; or (B) to Purchaser’s ability to perform
any of its material obligations under this Agreement or to consummate the
transactions contemplated in the Agreement; provided, however, that in
determining whether a Material Adverse Effect has occurred there shall be
excluded any effect on the referenced Party the cause of which is: (A) general
changes in conditions in the financial markets or in the global or United States
economy so long as any such change does not materially affect the referenced
Party to a materially different extent than other similarly situated Persons,
and (B) the announcement or disclosure of the transactions contemplated hereby.

 

(oo)         “Other Current Assets” means all current assets of the Business,
including, without limitation, those listed on Schedule 1.1(oo).

 

(pp)         “Permits” means all permits, licenses, consents, franchises,
approvals and other authorizations required from any Governmental Authority,
including, without limitation, the States of Washington or Oregon, or any city,
county or other jurisdiction in connection with the operation of the Business or
the ownership of the Purchased Assets, which is necessary to conduct the
Business as presently conducted, including, without limitation, those set forth
on Schedule 4.6(b).

 

(qq)         “Person” means any Governmental Authority, individual, association,
joint venture, partnership, corporation, limited liability company, trust or
other entity.

 

(rr)         “Proceeding” means any claim, demand, action, suit, litigation,
dispute, inquiry, order, writ, injunction, judgment, assessment, decree,
grievance, arbitral action, investigation or other proceeding.

 

(ss)         “Purchased Assets” means all right, title and interest of Sellers
in and to all of the assets of Sellers relating to the Business of whatsoever
nature, tangible or intangible, real or personal, including the following
(except to the extent an Excluded Asset):

 

(i)           the Accounts Receivable and the Delinquent Receivables;

 

(ii)          all interest in and claims and rights under the Assumed Contracts,
including unbilled Work in Process;

 

(iii)         the Business Records;

 

(iv)         the Customer Lists;

 

(v)          the Supplier Lists;

 

(vi)         the Other Current Assets;

 

8

 

 

(vii)        the Intellectual Property owned by Sellers used in the Business, in
whole or in part;

 

(viii)       the telephone and facsimile numbers used in the Business;

 

(ix)         the Tangible Personal Property;

 

(x)          the Inventory;

 

(xi)         prepaid expenses, credits, security and other deposits, and rights
to refunds or reimbursements, including, without limitation, those items
relating to the Purchased Assets and listed on Schedule 4.24 (collectively, the
“Deposits”);

 

(xii)        all of WPCS-Seattle’s right, title and interest in all software
utilized or planned to be utilized by WPCS-Seattle in the operation of the
Business, except Microsoft Exchange Online and other email hosting services;

 

(xiii)       the Permits, to the extent the same are transferable;

 

(xiv)        all rights and interests to any covenant not to compete granted to
WPCS-Seattle by any other Person; and

 

(xv)         all other assets related to the Business, except the Excluded
Assets.

 

(tt)          “Purchase Price” means the consideration set forth in Section
2.4(a) below.

 

(uu)         “Related Person” means any shareholder, director, officer or
employee of WPCS-Seattle or any other direct or indirect beneficial owner of
WPCS-Seattle, any Person related to any such shareholder, director, officer,
employee or beneficial owner by blood or marriage, or any limited liability
company, partnership, corporation, trust or other entity in which any such
person has a substantial interest as a member, partner, shareholder, trustee or
otherwise.

 

(vv)         “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, dumping or
disposing into the environment which could give rise to an Environmental Claim
or which is required to be reported pursuant to 40 C.F.R. 302 or 355, or any
analogous Environmental Law.

 

(ww)         “Representative” means any officer, director, principal, attorney,
accountant, agent, employee or other representative of any Person.

 

(xx)         “Securities Laws” means the Securities Act of 1933, as amended, and
the Securities Exchange Act of 1934, as amended.

 

(yy)         “Supplier Lists” means the benefit of all of WPCS-Seattle’s
relationships with suppliers and all past and current supplier lists and lists
of potential suppliers of the Business (collectively, the “Suppliers”, and each
a “Supplier”).

 

9

 

 

(zz)          “Tangible Personal Property” means all tangible personal property
of the Business owned or leased by WPCS-Seattle or in which WPCS-Seattle has any
interest, including, without limitation, all Inventory, computer hardware,
furniture and fixtures, transportation equipment, vehicles, equipment,
machinery, servers, ancillary equipment, parts, components, cosigned material,
resale products, leasehold improvements, tooling, supplies and other tangible
assets, where ever located, together with any transferable manufacturer or
vendor warranties related thereto, including, without limitation, those listed
on Schedule 1.1(zz).

 

(aaa)        “Tax” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, startup, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), health, unemployment, disability, real property, personal
property, intangible property, sales, use, transfer, registration, value added,
goods and services, alternative or add-on minimum, estimated, or other tax or
similar obligation of any kind whatsoever, including any interest, penalty or
addition thereto, whether disputed or not.

 

(bbb)        “Tax Liability” means liability for any Taxes owing by WPCS-Seattle
to any Governmental Authority attributable to the operations and activities of,
or otherwise incurred by or existing with respect to, WPCS-Seattle for any
period ending on or prior to the Closing Date, including Taxes computed through
the Closing Date with respect to any partial year on a closing-of-the-books
basis as if such partial year ended at the close of business on the Closing
Date.

 

(ccc)        “Tax Return” means any return, declaration, report, claim for
refund or information return or statement relating to Taxes, including any
schedule or attachment thereto, and any amendment thereof.

 

(ddd)        “Transaction Documents” means this Agreement, the Escrow Agreement
and the bills of sale, assignments, instruments and other documents described in
Sections 3.1(a) and 3.2(b).

 

(eee)        “Work in Process” means all work in process in connection with the
Business, as of the Closing Date, under the Assumed Contracts set forth on
Schedule 1.1(eee), which the Parties acknowledge and agree specifically excludes
any oral modifications or change orders.

 

1.2           Usage of Terms. Except where the context otherwise requires, words
importing the singular number include the plural number and vice versa. Use of
the word “including” means “including, without limitation.”

 

1.3           References to Articles, Sections, Exhibits and Schedules. All
references in this Agreement to Articles, Sections (and other subdivisions),
Exhibits and Schedules refer to the corresponding Articles, Sections (and other
subdivisions), Exhibits and Schedules of or attached to this Agreement, unless
the context expressly, or by necessary implication, otherwise requires.

 

10

 

 

ARTICLE 2
PURCHASE AND SALE OF PURCHASED ASSETS



2.1           Transfer of Purchased Assets. Subject to the terms and conditions
contained in this Agreement, on the Closing Date, the Sellers, shall sell,
convey, transfer, assign and deliver, or cause to be sold, transferred, assigned
and delivered, to Purchaser, and Purchaser shall purchase and acquire from the
Sellers, as applicable, all of the Purchased Assets, free and clear of any
Encumbrances, and the Sellers, as applicable, shall retain the Excluded Assets.

 

2.2           Assumed Liabilities. On the Closing Date, Purchaser shall assume
and agree to pay or perform in accordance with their terms the Assumed
Liabilities. Purchaser shall provide evidence to the Sellers as reasonably
requested from time to time that the Assumed Liabilities have been paid in full.

 

2.3           Excluded Liabilities. On the Closing Date, Sellers shall retain
and pay or perform in accordance with their terms the Excluded Liabilities, and
Purchaser shall not assume any obligation for or in respect of the Excluded
Liabilities. The Sellers shall provide evidence to Purchaser as reasonably
requested from time to time that the Excluded Liabilities have been paid in
full.

 

2.4           Consideration.

 

(a)          As consideration for the sale, transfer, assignment, conveyance and
delivery of the Purchased Assets, Purchaser shall pay Sellers an amount equal to
TWO MILLION SEVEN HUNDRED THIRTY THOUSAND ONE HUNDRED TWENTY-THREE Dollars
($2,730,123.00) increased/decreased by (i) the amount by which the Estimated
NABSV (as defined below) based on the Estimated Closing Date Balance Sheet
(defined below) is more/less than the Target NABSV (as defined below), and/or
(ii) the Post-Closing Adjustment Amount (defined below) (as so adjusted, the
“Purchase Price”).

 

(b)          On the Closing Date, Purchaser shall (i) deposit an amount equal to
the Payroll Liabilities (calculated as of the last day of the calendar month
prior to the Closing Date) plus $250,000.00 (the “Escrowed Funds”) into an
escrow account maintained by Sichenzia Ross Friedman Ference LLP (the “Escrow
Account”); and (ii) pay the balance of the Purchase Price to the Sellers (the
“Closing Payment”). The Escrowed Funds shall be held in accordance with the
terms and conditions set forth in the escrow agreement attached hereto as
Exhibit 2.4(b) (the “Escrow Agreement”), but shall provide for, without
limitation, the payment of the Payroll Liabilities and to ensure the proper
transfer of the Purchased Assets and the transfer of title.

 

11

 

 

2.5       Net Asset Balance Sheet Value Adjustment.

 

(a)      Net Asset Balance Sheet Value; Targeted Net Asset Balance Sheet Value.
For purposes of this Agreement, “Net Asset Balance Sheet Value” or “NABSV” means
the total of (i) Accounts Receivable, furniture and fixtures, computers and
software, office equipment, machinery and equipment, vehicles and equipment and
cost and estimated earnings in excess of billings, minus (ii) billings in excess
of cost and estimated earnings and Accounts Payable of the Sellers, in each case
computed in accordance with GAAP and consistent with historical practice;
provided, however, that there shall be a five percent (5%) discount on Accounts
Receivable and a two percent (2%) discount on all Work in Process. For purposes
of this Agreement, “Target Net Asset Balance Sheet Value” or “Target NABSV”
means $2,730,123, calculated on December 31, 2013 as set forth in the Target
NABSV attached hereto as Exhibit 2.5(a).

 

(b)      Estimated NABSV; Preliminary NABSV Adjustment. Not less than ten (10)
business days prior to the Closing Date, the Sellers shall provide to Purchaser
a calculation of the NABSV as of the last day of the calendar month prior to the
Closing Date (the “Estimated NABSV”), together with a copy of the balance sheet
of the Company as of such date upon which such calculation is based (the
“Estimated Closing Date Balance Sheet”), which shall be prepared in a manner
consistent with the preparation of the Financial Statements and the Target
NABSV, including schedules, the Payroll Liabilities and list of specific asset
categories as reasonably requested by Purchaser. The Sellers shall also deliver
or, if requested by Purchaser, make available to Purchaser at the offices of
WPCS-Seattle in Redmond, Washington, any documents or materials necessary to
determine the Estimated NABSV, including without limitation the Accounts
Receivables, Delinquent Receivables, Work in Process, Assumed Contracts and any
other materials reasonably requested by Purchaser. If Purchaser objects in any
way either to the Sellers’ calculation of the Estimated NABSV or the Estimated
Closing Date Balance Sheet, then Purchaser shall notify the Sellers in writing
of such objection within seven (7) business days following its receipt of the
Estimated NABSV. At the Closing, if the Estimated NABSV is more/less than the
Target NABSV, the Purchase Price shall be increased/decreased on a
dollar-for-dollar basis in the amount of such shortfall (the “NABSV
Adjustment”).

 

(c)       NABSV; Resolution Procedures. Not later than forty (40) days after the
Closing Date, the Sellers shall prepare and deliver to Purchaser its calculation
of the NABSV as of the Closing Date (the “Closing Date NABSV”), together with a
copy of the balance sheet upon which such calculation is based (the “Closing
Date Balance Sheet”), which shall be prepared in a manner consistent with the
preparation of the Financial Statements and the Target NABSV, including
schedules and list of specific asset categories as reasonably requested by
Purchaser. If Purchaser objects in any way either to the Sellers’ calculation of
the Closing Date NABSV or to the Closing Date Balance Sheet, then Purchaser
shall notify the Sellers in writing of such objection within thirty (30) days
following its receipt of the Closing Date NABSV. If, for any reason, Purchaser
fails to give the Sellers notice of any such objection within such 30-day
period, then, for purposes of this Section 2.5(c), the Sellers’ calculation of
the Closing Date NABSV shall be deemed to be the actual NABSV and shall be used
as the basis for making any further adjustments to the Purchase Price described
in Section 2.5(d). If, however, Purchaser notifies the Sellers of such an
objection within such 30-day period, then the Sellers and Purchaser shall, for a
period of time not to exceed ten (10) days (unless otherwise agreed in writing
by the Parties) after the date upon which the Sellers receives Purchaser’s
objection notice (such period of time being hereinafter referred to as the
“Resolution Period”), work together diligently and in good faith to resolve any
and all such objections. If, at or before the end of the Resolution Period, the
Sellers and Purchaser resolve their disputes regarding the calculation of the
Closing Date NABSV or the Closing Date Balance Sheet, as applicable, then the
calculation of the Closing Date NABSV as so agreed to by the Sellers and
Purchaser shall be deemed to be the actual NABSV and shall be used as the basis
for making any further adjustments to the Purchase Price described in Section
2.5(d). If, at the end of the Resolution Period, the Sellers and Purchaser have
not resolved their disputes regarding the calculation of the Closing Date NABSV
or the Closing Date Balance Sheet, as applicable, then such disputes shall,
within two (2) days after the expiration of the Resolution Period, be submitted
to EisnerAmper (the “Independent Accounting Firm”) for final determination. The
Independent Accounting Firm shall only have the authority to resolve matters
expressly submitted to it for resolution. The Parties shall each pay fifty
percent (50%) of the costs and expenses of the Independent Accounting Firm and
be responsible, at each Party’s sole cost and expense, for any attorneys’ fees
and other expenses incurred by such Party in its calculation of the Closing Date
NABSV. The Independent Accounting Firm’s resolution of any disputes hereunder
shall be made within thirty (30) days of the submission of such dispute thereto,
shall be set forth in a written statement delivered to the Sellers and
Purchaser, shall be conclusive and binding on the Parties for all purposes and
shall be used as the basis for making any further adjustments to the Purchase
Price described in Section 2.5(d).

 

12

 

 

(d)      Further Adjustment to Purchase Price. The “Post Closing Adjustment
Amount” (which may be a positive or negative number) will be equal to the amount
determined by subtracting the Closing Date NABSV, as determined pursuant to
Section 2.5(c), from the Purchase Price paid at Closing, as determined pursuant
to Section 2.5(b). If the Post Closing Adjustment Amount is positive, then the
Sellers, jointly and severally, shall pay to Purchaser an amount equal to the
Post Closing Adjustment Amount. If the Post Closing Adjustment Amount is
negative, the Purchaser shall pay to the Sellers an amount equal to the Post
Closing Adjustment Amount. Any amounts owed to the Sellers or Purchaser, as
applicable, pursuant to this Section 2.5(d) shall be paid to the Sellers or
Purchasers, as applicable, within three (3) days of the final determination
thereof (the “Adjustment Date”) by wire transfer of immediately available funds,
cashier’s check or certified check.

 

(e)       The Sellers and Purchaser agree to treat any payments made pursuant to
Section 2.5(d) as an adjustment to the NABSV Adjustment and the Purchase Price
for all Tax purposes and to cooperate in connection with the preparation and
filing of any Tax Return, claim for refund or other required or optional filings
relating to any Tax matters related thereto, the preparation of any Tax audit
related thereto, the preparation of any Tax protest related thereto or the
prosecution or defense of any Proceeding relating to any such Tax matters, in
each case in accordance with Section 6.9.

 

2.6           Taxes; Proration.   Sellers will be responsible for the payment of
any sales, use, transfer, excise, stamp or other similar Taxes and all recording
fees and similar charges imposed by reason of the transfer of the Purchased
Assets pursuant to this Agreement and any deficiency, interest or penalty with
respect to such Taxes. Sellers shall promptly remit (without delay or extension)
the same to the applicable taxing authorities and provide evidence to Purchaser
as reasonably requested from time to time that such Taxes have been paid in
full. Seller agrees to notify Purchaser promptly of receipt of any bills or
other communications relating to such Taxes, fees and charges and shall prepare
and file, and shall fully cooperate with the other Parties with respect to the
preparation and filing of, any returns or other filings relating to such Taxes,
fees and charges.

 

13

 

 

2.7           Allocation of Purchase Price. The Purchase Price shall be
allocated as set forth on Schedule 2.7 hereto in accordance with Section 1060 of
the Code. Each of the Parties hereto agrees to prepare and file all tax returns
(including IRS Form 8594) in a manner consistent with such allocation and to
report this transaction for Federal and State income tax purposes in accordance
with such allocation of the Purchase Price and shall use their reasonable
efforts to sustain such allocation in any subsequent tax audit or dispute.

 

ARTICLE 3
CLOSING

 

3.1           Closing. The closing of the transactions contemplated by this
Agreement will be held at 10:00 a.m. local time on the Closing Date at the
offices of WPCS-Seattle in Redmond, Washington or any other place as Purchaser
and Sellers shall mutually agree (the “Closing”). The Closing will be effective
as of 11:59 p.m. eastern time on the Closing Date.

 

(a)           Conveyances at Closing. Upon the terms and conditions contained in
this Agreement, on the Closing Date, Sellers shall deliver to Purchaser (i) one
or more bills of sale conveying in the aggregate all of the Purchased Assets,
(ii) one or more assignments of the Intellectual Property owned by Sellers or
used in the Business in recordable form, (iii) one or more assignments of the
Assumed Contracts of Sellers, (iv) such other instruments as are reasonably
requested by Purchaser to enable title to vest in Purchaser in and to the
Purchased Assets in accordance with the provisions of this Agreement and (v)
such other documents and agreements as are contemplated in Article 8 of this
Agreement.

 

(b)          All of such instruments will be in form and substance, and will be
executed and delivered in a manner, reasonably satisfactory to Purchaser and
Sellers, but will not diminish the status of title to the Purchased Assets
required to be delivered pursuant to this Agreement.

 

3.2           Assumptions at Closing.

 

(a)           Upon the terms and conditions contained in this Agreement, on the
Closing Date, Purchaser will deliver to Sellers (i) one or more bills of sale
acquiring in the aggregate all of the Purchased Assets, (ii) one or more
assignments of the Assumed Contracts of Sellers, (iii) an assumption of the
Assumed Liabilities, (iv) such other instruments of assumption evidencing
Purchaser’ assumption of the Assumed Liabilities as Sellers reasonably deem
necessary and (v) such other documents and agreements as are contemplated by
Article 7 of this Agreement.

 

(b)           All such instruments will be in form and substance, and will be
executed and delivered in a manner, reasonably satisfactory to Sellers and
Purchaser, but will not increase or decrease the Assumed Liabilities required to
be assumed by Purchaser pursuant to this Agreement.

 

14

 

 

3.3           Certificates and Other Document. Each of the Parties shall deliver
or cause to be delivered the certificates and other documents and items
described in Articles 6, 7 and 8.

 

3.4           Non-Transferable Assets. The Parties understand and agree that
certain Purchased Assets may not be immediately transferable or assignable to
Purchaser, and Purchaser may in its sole discretion allow Sellers to retain
certain of such assets after the Closing Date (the “Non-Transferable Assets”),
and this Agreement will not constitute an assignment of any such
Non-Transferable Assets. In such event, (i) Sellers shall use their best efforts
to obtain any consent or authorization which may be required to transfer or
assign the Non-Transferable Assets to Purchaser or to remove or eliminate any
impediment preventing the transfer or assignment of the Non-Transferable Assets
to Purchaser, (ii) Sellers shall grant to Purchaser full use and benefit of its
interest in the Non-Transferable Assets to the extent permitted by the terms of
or applicable to such Non-Transferable Assets, it being the intent of the
Parties that, to the extent not inconsistent with the foregoing, Purchaser shall
have the benefit of the Non-Transferable Assets as though it were the sole owner
thereof, (iii) Sellers shall take all actions necessary to preserve the value of
the Non-Transferable Assets, (iv) Sellers shall not transfer or assign the
Non-Transferable Assets to any Person other than Purchaser or Purchaser’s
assigns, (v) Sellers shall transfer or assign the Non-Transferable Assets to
Purchaser at the earliest date, if any, on which such transfer or assignment can
be effected and (vi) subject to clauses (i) through (iv) above, Purchaser will
be responsible for obligations relating to such Non-Transferable Assets arising
or occurring on or after the Closing Date as if they had been transferred or
assigned to Purchaser in accordance with the terms of this Agreement. Upon the
request of Purchaser, Sellers shall enforce, for the account and on behalf of
Purchaser, any rights of Sellers arising under or in connection with any
Non-Transferable Asset.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Except as set forth under the corresponding section of the disclosure schedules
delivered concurrently herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall (i) be deemed a part hereof and shall qualify any
representation, warranty or otherwise made herein to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
each Seller, jointly and severally, hereby represent and warrant to Purchaser,
and acknowledges that such representations and warranties are material
inducements to Purchaser entering into this Agreement, as follows:

 

4.1           Organization and Authority of Sellers to Conduct Business. Each
Seller is duly organized, validly existing and in good standing under the laws
of the state in which it is incorporated. Schedule 4.1 sets forth each
jurisdiction where each Seller is qualified to do business. WPCS-Seattle is duly
licensed or qualified to do business as a foreign corporation and is in good
standing in all States in which the character of the Purchased Assets or nature
of the Business requires it to be so licensed or qualified and in which the
failure to qualify and be in good standing would not have a Material Adverse
Effect on the Business, financial condition or operations of WPCS-Seattle.
WPCS-Seattle has full corporate power and authority to conduct the Business as
it is presently being conducted and to own, operate and lease its properties and
assets therein, to execute and deliver this Agreement, to sell, convey,
transfer, assign and deliver the Purchased Assets to Purchaser and to consummate
the transactions contemplated by this Agreement.

 

15

 

 

4.2           Subsidiaries. WPCS-Seattle has no subsidiaries and does not own,
directly or indirectly, capital stock or other voting securities of any
corporation or other Person.

 

4.3           Power and Authority; Binding Effect. Subject to any consents
required under Sections 4.5 and 4.6 below, each Seller has all necessary power
and authority and has taken all action necessary to authorize, execute and
deliver this Agreement and the Transaction Documents, to consummate the
transactions contemplated by this Agreement and the Transaction Documents, and
to perform its obligations under this Agreement and the Transaction Documents.
Each Seller has delivered to Purchaser copies of all resolutions of such
Seller’s board of directors and/or shareholders with respect to the transactions
contemplated by this Agreement and the Transaction Documents, certified by the
Secretary of such Seller in form reasonably satisfactory to counsel for
Purchaser. Subject to any consents required under Sections 4.5 and 4.6 below, no
other action on the part of any Seller is required to authorize the execution
and delivery of this Agreement and the Transaction Documents and to consummate
the transactions contemplated hereby. This Agreement and the Transaction
Documents has been duly executed and delivered by Sellers and constitutes a
legal, valid and binding obligation of each Seller enforceable in accordance
with its terms, except as such enforcement may be limited by the Enforceability
Limitations.

 

4.4           Title; Condition of Tangible Personal Property.

 

(a) Sellers have and at the Closing Purchaser will receive, good, valid and
marketable title, free and clear of all Encumbrances to all of the Purchased
Assets except (a) liens for Taxes not yet due and payable, and (b) such
imperfections of title, easements and Encumbrances, if any, as are not material
in character, amount or extent. The Purchased Assets, together with any
properties, assets and rights licensed or leased by Sellers and disclosed in
Schedule 4.4(a), constitute all tangible and intangible assets that Sellers have
used, held or are necessary in connection with the operation of the Business as
conducted on the date hereof. There are no facts or conditions affecting any
Purchased Assets which would reasonably be expected to materially interfere with
the current use, occupancy or operation of such Purchased Assets. Except as set
forth on Schedule 4.4(a), Sellers have conducted the Business only through
Sellers and not through any other divisions or any direct or indirect
subsidiaries and no part of the Business is operated by Sellers through any
entity other than Sellers.

 

(b)           The Tangible Personal Property is operational and in a condition
adequate and sufficient for use in the Business as it has been conducted to
date, ordinary wear and tear excepted.

 

16

 

 

4.5           No Conflict; Governmental Authorization; Required Filings and
Consents.

 

(a)           Except as set forth on Schedule 4.5(a), neither the execution,
delivery and performance of this Agreement or the Transaction Documents by any
Seller nor the consummation of any of the transactions contemplated by this
Agreement or the Transaction Documents do, or will, directly or indirectly (with
or without notice or lapse of time or both), (i) contravene, violate or conflict
with any Seller’s Charter Documents, (ii) result in any breach of, violate or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, terminate or cancel or give to others any rights
of termination, acceleration or cancellation of (with or without notice or lapse
of time or both), any Contract, agreement, indenture or other instrument to
which any Seller is a party or by which the Business is bound, or (iii) result
in the creation of an Encumbrance of any nature whatsoever on any of the
properties or Purchased Assets of any Seller or the Shareholder or materially
affect the Business or (iv) result in the termination of any material license,
franchise, lease or permit to which any Seller is a party or by which it or the
Purchased Assets are bound.

 

(b)           The execution and delivery of this Agreement and the Transaction
Documents by each Seller does not, and the performance of this Agreement and the
Transaction Documents, the consummation of the transactions contemplated by the
Agreement and the Transaction Documents by such Seller will not, require any
consent of or filing with or notification to, any Governmental Authority or any
other Person.

 

4.6           Compliance with Laws and Permits.

 

(a)            To the Knowledge of the Sellers, except as set forth on Schedule
4.6(a), WPCS-Seattle has been at all times during the last three (3) years, and
WPCS-Seattle is now being, operated in compliance with applicable Governmental
Requirements of the federal government, the State of WPCS-Seattle’s
incorporation and any State where WPCS-Seattle is qualified to do business, and
are not aware of any instances of non-compliance which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
WPCS-Seattle, the Business or the Purchased Assets of WPCS-Seattle, and no
written notice has been received by any Seller alleging such non-compliance.
This Section 4.6 does not apply to environmental or pollution-related
Governmental Requirements or matters, it being the intent and agreement of the
Parties that such matters be exclusively the subject of Section 4.21.

 

(b)           Schedule 4.6(b) identifies all Permits issued in connection with
the Business and currently in effect, and includes (i) the Governmental
Authority that issued the Permit, (ii) the expiration date of each Permit, and
(iii) the fact that the Permit is not transferable to Purchaser, if applicable.
To the Sellers’ Knowledge, WPCS-Seattle holds and is in compliance with all
Permits and the Permits constitute all permits, consents, licenses, franchises,
authorizations and approvals required, used in the operation of or necessary to
conduct the Business of WPCS-Seattle as currently conducted. All of the Permits
are valid and in full force and effect, no material violations have been
experienced, noted or recorded and no material violations are expected, and no
Proceeding is pending or, to the Knowledge WPCS-Seattle, threatened to revoke or
limit any of the Permits.

 

17

 

 

4.7           Financial Statements; Unknown Liabilities.

 

(a)            Sellers have delivered to Purchaser the Financial Statements. The
Financial Statements fairly present the financial condition and the results of
operations of Sellers as of their respective dates and for the periods then
ended in accordance with GAAP consistently applied. The books and records of
Sellers from which the Financial Statements were prepared fairly reflect the
assets, liabilities and operations of Sellers and the Financial Statements are
in conformity therewith.

 

(b)           There are, and as of the Closing Date there will be, no
liabilities or obligations of any nature, whether absolute, accrued, contingent,
known, matured, unmatured or otherwise, and whether or not required to be
disclosed or provided for in financial statements in accordance with GAAP,
including without limitation, material unreserved negative contractual
obligations, litigation or contingent liabilities other than customary service
and product warranty obligations, which are not material in nature, of
WPCS-Seattle except (i) liabilities and obligations reflected in the Financial
Statements, (ii) liabilities relating to facts, circumstances or events
specifically disclosed on the Disclosure Schedules, and (iii) liabilities and
obligations incurred between the date of the Interim Financial Statements and
the Closing Date in the ordinary course of the Business of WPCS-Seattle (none of
which results from, arises out of or relates to any breach of contract, breach
of contractual warranty, tort, infringement or violation of Governmental
Requirement).

 

4.8           Tax Matters.

 

(a)           (i) WPCS-Seattle has correctly and timely filed all Tax Returns
that were required by law to be filed on or prior to the Closing Date, (ii) to
the best of the WPCS-Seattle’s Knowledge, as of the Closing Date, WPCS-Seattle
will have in good faith withheld and accrued or paid to the proper authority all
Taxes required to have been withheld and accrued or paid, (iii) all such Tax
Returns were correct and complete in all material respects when filed, (iv)
except as set forth on Schedule 4.8(a), WPCS-Seattle is not currently the
beneficiary of any extension of time within which to file any Tax Return and (v)
no notice has been received by Sellers and no claim has been made within the
last five (5) years by any Governmental Authority with respect to the Business
or in a jurisdiction where WPCS-Seattle does not file Tax Returns that they are
or may be subject to taxation by that jurisdiction. There are no Encumbrances on
any of the Purchased Assets that arose in connection with any failure (or
alleged failure) to pay any Tax, except for inchoate liens for Taxes not yet due
and payable.

 

(b)           There is no material dispute or claim concerning any Tax Liability
arising from the Business or the Purchased Assets, either (i) claimed or raised
by any Governmental Authority in writing or (ii) as to which either Seller has
Knowledge. Schedule 4.8(b) lists all income Tax Returns filed with respect to
the Business for any taxable period ended on or after April 30, 2013, indicates
those Tax Returns which have been audited, and indicates those Tax Returns that
currently are the subject of audit. Sellers have delivered to Purchaser correct
and complete copies of all income Tax Returns, examination reports and
statements of deficiencies assessed against or agreed to by WPCS-Seattle for any
taxable period ended on or after April 30, 2013.

 

18

 

 

4.9           Intellectual Property.

 

(a)            Schedule 4.9 lists all of the Intellectual Property that is owned
by WPCS-Seattle or used in the conduct of the Business as of the date of this
Agreement. Except as set forth on Schedule 4.9 and except for standardized
software generally available to the public, Sellers own, free and clear of any
Encumbrances, or have a right and/or license to use, as the case may be, all
Intellectual Property used by the Business.

 

(b)           Except as provided in Schedule 4.9, no claim has been asserted or,
to Sellers’ Knowledge, threatened in writing by any Person, to the effect that
(i) the Intellectual Property owned by WPCS-Seattle or used in the Business, or
the manufacture, use or sale of any products by the Business would infringe or
infringes or misappropriates the Intellectual Property rights of any Person, or
(ii) challenging or questioning the validity or effectiveness of any license or
agreement with respect to the Intellectual Property owned by WPCS-Seattle or
used in the Business. WPCS-Seattle has paid all filing fees, maintenance fees
and other amounts that have been required to be paid and that were due and owing
as of the date hereof under applicable Government Requirements with respect to
the Intellectual Property owned by WPCS-Seattle or used in the Business, or
under any Assumed Contract relating to the Intellectual Property owned by
WPCS-Seattle or used in the Business.

 

(c)            Except as set forth on Schedule 4.9, to the Knowledge of Sellers,
no Person nor such Person’s business or products has infringed, or
misappropriated any Intellectual Property owned by WPCS-Seattle or used in the
Business, or currently is infringing, or misappropriating any Intellectual
Property owned by WPCS-Seattle or used in the Business.

 

(d)           To Sellers’ Knowledge, no employee or consultant of WPCS-Seattle
is subject to or otherwise restricted by any employment, nondisclosure,
assignment of inventions, non-solicitation of employees or non-competition
agreement between such employee or consultant and a third party that has been
violated or will be violated as a result of any of the transactions contemplated
by this Agreement.

 

(e)           Except as provided in Schedule 4.9, WPCS-Seattle has not granted
any license or otherwise transferred any Intellectual Property owned by
WPCS-Seattle or used in the Business to any Person, or agreed to indemnify any
third party with respect to any alleged infringement or misappropriation of any
third party’s Intellectual Property by WPCS-Seattle or the Business. Except as
provided in Schedule 4.9, no Seller is bound by or a party to any options,
licenses or Contracts of any kind relating to the Intellectual Property rights
of any other Person, except for standardized licensed software generally
available to the public.

 

4.10         Litigation. Except as set forth on Schedule 4.10, currently there
is, and during the last two (2) years there was, no Proceeding pending or, to
the Knowledge of Sellers, threatened (a) against WPCS-Seattle, or its
properties, assets or business, or (b) relating to the Business or the Purchased
Assets or any director, officer or employee of WPCS-Seattle or which could
impair or have a Material Adverse Effect on the Business or the Purchased Assets
or which could impair Sellers’ ability to execute, deliver and perform their/its
obligations hereunder.

 

19

 

 

4.11         Labor Matters.

 

(a)            Schedule 4.11(a) identifies for each current full and part time
employee of Sellers, whether employed directly by WPCS-Seattle or by WPCS, his
or her (i) name, (ii) position or job title, (iii) hire date, (iv) his or her
base compensation and bonus compensation anticipated to be earned during the
calendar year ending December 31, 2013 and for the period prior to the Closing
Date, (v) his or her current base compensation, (vi) a description of all
employee perquisites or other benefit practices not set forth in WPCS-Seattle’s
Employee Benefit Plans or in agreements listed on Schedule 4.12, and (vii) a
description of WPCS-Seattle’s severance pay policy with respect to such
employees.

 

(b)           Except as set forth on Schedule 4.11(b), the Sellers represent and
warrant that:

 

(i)           Sellers have no obligations under any written or oral labor
agreement, collective bargaining agreement or other agreement with any labor
organization or employee group and no labor unions or other organizations or
groups represent or purport to represent any employees of Sellers;

 

(ii)         Sellers are not engaged in any unfair labor practice and there is
no unfair labor practice charge or labor disputes or other employee-related or
employment-related complaint against Sellers pending or subject to any
grievance, procedure, arbitration or litigation or, to the Knowledge of Sellers,
threatened before any Governmental Authority;

 

(iii)        WPCS-Seattle is not experiencing, nor has WPCS-Seattle experienced
during the two (2) years immediately preceding the date of the Agreement, a
labor strike, labor disturbance, slowdown, picketing, concerted refusal to work
overtime, work stoppage or other material labor dispute or arbitration, nor, to
the Knowledge of Sellers, is any such labor strike, labor disturbance, slowdown,
work stoppage or other material labor dispute or arbitration threatened against
WPCS-Seattle;

 

(iv)         No organizational campaign is being conducted or, to the Knowledge
of Sellers, contemplated and there is no pending or, to the Knowledge of
Sellers, threatened petition before any Governmental Authority or other dispute
as to the representation of any employees of WPCS-Seattle;

 

(v)          Each employee of WPCS-Seattle is an employee “at will” other than
those employees party to employment agreements as disclosed on Schedule 4.18;
and

 

(vi)         There are no known claims against the Sellers by employees or
former employees of the Business for unpaid wages or benefits, wrongful
termination, accidental injury or death, sexual harassment or discrimination or
violation of any Governmental Requirement.

 

(c)           WPCS-Seattle has complied with, and is currently in compliance
with, all applicable Governmental Requirements relating to any of its employees
or consultants (including any Governmental Requirement of the Occupational
Safety and Health Administration), and the Sellers have not received within the
past two (2) years any written notice of failure to comply with any such
Governmental Requirement related to the Business which has not been rectified.

 

20

 

 

(d)           Except as set forth on Schedule 4.11(d), WPCS-Seattle has not
terminated the employment of any employee during the ninety (90) days preceding
the date of this Agreement, excluding voluntary resignation and termination for
cause of the employees so indicated on Schedule 4.11(d).

 

(e)           WPCS-Seattle has complied, and will have complied up to the
Closing, in all material respects with all laws affecting the employment
relationship, including without limitation, the Worker Adjustment and Retraining
Notification Act of 1988, as amended (WARN), if applicable, and applicable
regulations under it with respect to any employment terminations before or on
the Closing Date and Sellers will indemnify Purchaser in the event that
Purchaser is held liable for any failure by WPCS-Seattle to comply with any of
its obligations under WARN or this Section 4.11(e).

 

4.12         Employee Benefits. With respect to the Employee Benefits:

 

(a)            Schedule 4.12 lists all written or oral (i) “employee benefit
plans,” as defined in Section 3(3) of ERISA whether or not subject to ERISA,
(ii) all employee schemes, programs, policies, contracts and all bonus,
incentive, fringe benefit, profit-sharing, pension or retirement, deferred
compensation, stock bonus, stock purchase, restricted stock, stock option or
other equity based arrangement, medical, life insurance, disability, accident,
salary continuation, severance, accrued leave, vacation, sick pay, sick leave,
supplemental retirement and unemployment benefit plans, programs, arrangements,
commitments and/or practices (whether or not insured) for which Sellers make or
are required to make payments, transfers, or contributions in respect of current
or former officers, directors or employees of WPCS-Seattle (or employees of WPCS
who work primarily for WPCS-Seattle), and (iii) employment, consulting,
termination, change in control and severance policies, plans, programs,
contracts or agreements, in each case for active, retired or former officers,
employees or directors of the Business (collectively, “Employee Benefit Plans”)
or with respect to which the Business would reasonably be expected to incur any
liability.

 

(b)           To the Knowledge of Sellers, each Employee Benefit Plan is in
compliance with its terms and the requirements of any applicable Governmental
Requirement, except where the failure to comply will not have a Material Adverse
Effect. WPCS-Seattle does not have any commitment to create, modify or terminate
any Employee Benefit Plan and has not communicated to any current or former
employee, officer or director of WPCS-Seattle any information or commitment to
modify any Employee Benefit Plan or to establish or implement any other employee
retirement benefit or compensation arrangement.

 

(c)           Compliance; Liability

 

(i)           No Employee Benefit Plan is subject to Section 412 of the Code or
Section 302 or Title IV of ERISA. None of the Purchased Assets is subject to any
lien in favor of, or enforceable by, the Pension Benefit Guaranty Corporation.

 

21

 

 

(ii)         No liability has been or is expected to be incurred by the Sellers
under or pursuant to Title I or IV of ERISA or the penalty, excise tax or joint
and several liability provisions of the Code relating to employee benefit plans
that would reasonably be expected, following the Closing, to become a liability
of Purchaser or of any employee benefit plan established or contributed to by
Purchaser and, to the Knowledge of Sellers, no event, transaction or condition
with respect to any Employee Benefit Plan has occurred or exists that would
reasonably be expected to result in any such liability to the Business or,
following the Closing, Purchaser .

 

(iii)        Each of the Employee Benefit Plans has been operated and
administered in all material respects in compliance with any applicable
Governmental Requirement, except for any failure so to comply that, individually
or together with all other such failures, has not had and would not reasonably
be expected to result in a material liability or obligation on the part of the
Business.

 

(iv)         There are no outstanding liabilities of the Sellers with respect to
any labor union-sponsored pension fund or any person employed by a supplier of
WPCS-Seattle regarding any labor union-sponsored pension funds for which
Purchaser may have any liability.

 

(d)           No Acceleration of Benefits.  Except as set forth in Schedule
4.12(d), the consummation of the transactions contemplated by this Agreement
will not by itself entitle any employee, officer or director or former employee,
officer or director or any independent contractor of the Business to severance
or similar pay or accelerate the time of payment or vesting or trigger any
payment of funding (through a grantor trust or otherwise) or compensation or
benefits under, increase the amount payable or trigger any other material
obligation pursuant to, any Employee Benefit Plan.  The consummation of the
transactions contemplated hereby will not (either alone or upon the occurrence
of other acts or events) give rise to any payment or benefit to any employee,
officer or director that will alone or upon the occurrence of additional acts or
events result in any payment that would, constitute an “excess parachute
payment” within the meaning of Section 280G or Section 4999 of the Code or the
regulations promulgated thereunder.

 

(e)           Except as set for on Schedule 4.12, neither of the Sellers have
ever maintained or contributed to, or had any obligation to contribute to any,
nor is any Employee Benefit Plan a, “multiple employer plan” (within the meaning
of the Code or ERISA) or any “multiemployer plan” (as defined in Section
4001(a)(3) of ERISA) as a result of which Purchaser could have any liability.

 

(f)            Each Employee Benefit Plan intended to be qualified under Section
401(a) of the Code and the trust, if any forming apart thereof, is so qualified
and has received a favorable IRS determination letter as to the tax-qualified
status of the plan and trust as to form under Section 501(a) of the Code, and
nothing has occurred since the date of such determination letter that would
reasonably be expected to adversely affect such qualification or tax exempt
status.

 

(g)           To the Knowledge of Sellers, neither any Employee Benefit Plan,
nor any other Person has engaged in a “prohibited transaction” as defined in
ERISA Section 406 or Code Section 4975, with respect to such Employee Benefit
Plan, for which no individual or class exemption exists.

 

22

 

 

(h)            There are no Proceedings pending or, to the Knowledge of Sellers,
threatened (other than routine claims for benefits) with respect to any Employee
Benefit Plan, its related assets or trust, or any fiduciary, administrator or
sponsor of such Employee Benefit Plan.

 

4.13        Transactions with Related Persons.

 

(a)            Except as set forth on Schedule 4.13, no Related Person is
presently, or at any time during the past two (2) years has been, a party to any
transaction with WPCS-Seattle, including, without limitation, any Contract (a)
providing for the furnishing of services to or by, (b) providing for the rental
or sale of real or personal property to or from, or (c) otherwise requiring
payments to or from (other than for services as employees of the Business) such
Related Person. Except as set forth on Schedule 4.13, all such transactions with
Related Persons have been and are on an arms-length basis providing for
substantially the same payment and performance terms as would reasonably be
expected to be negotiated with an independent third party. Except as set forth
on Schedule 4.13, there is no outstanding amount owing (including pursuant to
any advance, note or other indebtedness instrument) from WPCS-Seattle to any
Related Person or from any Related Person to Seller.

 

(b)           No Related Person, (i) owns, directly or indirectly, and whether
on an individual, joint or other basis, any equity interest in (x) any material
property or asset, real or personal, tangible or intangible, used in or held for
use in connection with or pertaining to the Business other than the Purchased
Assets, or (y) any Person, that is a Supplier, Customer or competitor of the
Business, or (ii) serves as an officer or director of any Person that is a
Supplier, Customer or competitor of the Business.

 

4.14        Real Property.

 

(a)            WPCS-Seattle does not, nor has it ever, owned any real property.
Schedule 4.14 contains an accurate and complete list of all leases, subleases
and any other agreements relating to the use or occupancy of real property
(collectively, the “Leases”), including all amendments, supplements and other
modifications thereto to which WPCS-Seattle is a party or bound or to which WPCS
is a party or bound with respect to property used by WPCS-Seattle in connection
with the Business. WPCS-Seattle has delivered true and correct copies of all
leases currently in effect. Sellers, as applicable, have good valid and
insurable title to all valid leasehold interests in all leased real property
described in each Lease set forth in Schedule 4.14 (or required to be set forth
in Schedule 4.14), free and clear of any and all Encumbrances. Each Lease is in
full force and effect; all rents and additional rents due to date on each such
Lease have been paid; in each case, the lessee has been in peaceable possession
since the commencement of the original term of such Lease and is not in default
thereunder and no waiver, indulgence or postponement of the lessee’s obligations
thereunder has been granted by the lessor; and there exists no default or event,
occurrence, condition or act (including the transfer of the Purchased Assets
hereunder) which, with the giving of notice, the lapse of time or the happening
of any further event or condition, would become a default under such Lease. To
the Knowledge of Sellers, and Sellers, as applicable, have not violated and are
not currently in violation of any of the terms or conditions under any such
Leases in any material respect, and, to the Knowledge of Sellers, all of the
covenants to be performed by any other party under any such Lease have been
fully performed. Notwithstanding any other provision hereof, there shall be no
transfer of any rights under any Leases to Purchaser . Any rights to Leases
shall be deemed to be part of the “Excluded Assets”.

 

23

 

 

(b)           Current Use.  To the Knowledge of Sellers, the use and operation
of the real property leased by Sellers, as applicable, in the conduct of the
Business as currently conducted do not violate in any material respect any
Governmental Requirement (except that compliance with Environmental Laws is
covered in Section 4.21), covenant, condition, restriction, easement, license,
permit or agreement or order of any Governmental Authority.

 

(c)           Conformance; Proceedings.  Neither WPCS-Seattle nor WPCS (to the
extent it involves the Business) has received any written notice of a pending or
anticipated change in any applicable building, zoning, subdivision and other
land use and similar Governmental Requirement affecting the leased real property
described in the Leases that could reasonably be expected to have or result in a
Material Adverse Effect, or a material adverse effect upon the ownership,
alteration, use, occupancy or operation of the leased real property or any
portion thereof.  No current use by Sellers, as applicable, of the leased real
property described in the Leases is dependent upon a nonconforming use or other
governmental approval, the absence of which would materially limit the use,
value, occupancy or operation of the leased real property or other Purchased
Assets of the Business.

 

(d)           Condemnation.  Neither WPCS-Seattle nor WPCS (to the extent it
involves the Business) have received any written notice from any Governmental
Authority of any pending, threatened or contemplated condemnation proceeding
affecting the leased real property or any part thereof or of any sale or other
disposition of the leased real property or any portion thereof in lieu of
condemnation.

 

(e)           No Option.  Except as set forth on Schedule 4.14(e), neither
WPCS-Seattle nor WPCS (to the extent it involves the Business) owns or holds,
and has not granted, and are not obligated, under any option, right of first
offer, right of first refusal or other contractual right to purchase, acquire,
lease, sell or dispose of the leased real property or any portion thereof or
interest therein or any other real property, in each case, except as may be
provided in the Leases.

 

4.15        Insurance. There is set forth on Schedule 4.15 a list and brief
description of all insurance policies on the date hereof held by the Sellers
with respect to WPCS-Seattle’s properties, assets and business, or on which they
pay premiums, including, without limitation, life insurance and title insurance
policies, which description includes the premiums payable by it thereunder
(“Insurance”) and each such policy is currently in full force and effect and
will be as of the Closing Date. All such insurance premiums in respect of such
coverage have been paid in full, or if not due, are properly accrued on the
Financial Statements. All claims, if any, made against WPCS-Seattle that are
covered by such policies have been, or are being, settled or defended by the
insurance companies that have issued such policies. WPCS-Seattle is in material
compliance with respect to its obligations under any insurance policy maintained
by it, and to Sellers’ Knowledge, WPCS-Seattle has never been denied insurance
coverage. WPCS-Seattle has no self-insurance or co-insurance programs. The
insurance policies set forth on Schedule 4.15 are reasonable and customary for a
business of the size and nature of the Business.

 

24

 

 

4.16        Accounts Receivable; Delinquent Receivables. All of the Accounts
Receivable set forth on Schedule 1.1(b) and the Delinquent Receivables set forth
on Schedule 1.1(r) are bona fide receivables, are reflected on the books and
records of Sellers, arose in the ordinary course of the Business and will be
collected in the ordinary course of the Business consistent with past collection
practices at their full face value net of reserves for doubtful accounts. There
is no right of offset against any of the Accounts Receivable or the Delinquent
Receivables and no agreement for deduction or discount has been made with
respect to any of the Accounts Receivable or Delinquent Receivables other than
ordinary course trade discounts.

 

4.17        Accounts Payable. The Accounts Payable set forth on Schedule 1.1(a)
and reflected on the Financial Statements have arisen in bona fide arm’s length
transactions in the ordinary course of Business. Except as set forth on Schedule
4.17, there are no unpaid invoices or bills representing amounts alleged to be
owed by Sellers, or other alleged obligations of Sellers, relating to
WPCS-Seattle which Sellers have disputed or determined to dispute or refuse to
pay.

 

4.18        Material Contracts.

 

(a)           Schedule 4.18 sets forth a list of all Material Contracts.
“Material Contracts” means all written or oral Contracts to which WPCS-Seattle
or WPCS (to the extent it involves the Business) is currently a party to or
bound by and that constitute:

 

(i)           Any Contract for the purchase of materials, supplies, goods,
services, or personal property from any supplier or for the furnishing of
services to WPCS-Seattle that involve future aggregate annual payments by
WPCS-Seattle or WPCS (to the extent it involves the Business) of $25,000 or
more;

 

(ii)         Any Contract, customer orders, customer contracts, customer quotes,
requests for proposals and requests for quotes of the Business that involves
performance of services or delivery of goods or materials by WPCS-Seattle of
$25,000 or more;

 

(iii)        Any non-competition agreement, profit-sharing agreement or any
other agreement or obligation which purports to restrict the conduct of any
business by Sellers, or the ability of WPCS-Seattle to operate in any geographic
area;

 

(iv)         Any Contract or plans, including any employment, compensation,
non-competition, non-solicitation, incentive, retirement, loan or severance
arrangements, with any current or former shareholder, director or officer or
current employee of WPCS-Seattle or WPCS (to the extent it involves the
Business). Sellers hereby represent and warrant that the Sellers are not a party
to any Contracts that provide for the provision of any severance, benefit or any
other payments by WPCS-Seattle, or WPCS (to the extent it involves the
Business), to its former employees;

 

(v)           Any agreement, joint venture, product development, research and
development, partnership, limited liability company or similar agreements or
arrangements involving a sharing of profits, losses, costs or liabilities by
WPCS-Seattle with any other Person;

 

25

 

 

(vi)         Indentures, loan or credit agreements, security agreements and
other agreements and instruments relating to the borrowing or guarantee of money
or extension of credit in any case in excess of $1,000;

 

(vii)        Any standby letter of credit, performance or payment bond,
guarantee arrangement or surety bond of any nature involving amounts in excess
of $1,000;

 

(viii)       Other Contracts not in the ordinary course of business;

 

(ix)         Any Contract for the sale or lease of any of the assets of
WPCS-Seattle outside the ordinary course of the Business or for the grant to any
Person of any preferential rights to purchase or lease any of their assets;

 

(x) Any Contract pursuant to which the transactions contemplated by this
Agreement would amend or modify such Contract, or would trigger the payment of
revenues or fees to the counterparty of such Contract;

 

(xi)         Any Contract (A) relating to the acquisition, issuance, voting,
registration, sale or transfer of any securities, (B) providing any Person with
any preemptive right, right of participation, right of maintenance or any
similar right with respect to any securities, or (C) providing WPCS-Seattle with
any right of first refusal with respect to, or right to repurchase or redeem,
any securities;

 

(xii)        Any Contract imposing any confidentiality obligation on
WPCS-Seattle or containing “standstill” or similar provisions (A) to which any
Governmental Authority is a party or under which any Governmental Authority has
a right or obligation, or (B) directly or indirectly benefiting any Governmental
Authority (including any subcontract or other contract between WPCS-Seattle and
any contractor or subcontractor to any Governmental Authority); or

 

(xiii)      Any Contract or arrangement to allocate, share or otherwise
indemnify for Taxes.

 

(b)           Except as set forth on Schedule 4.18, (i) each Material Contract
is, to the Knowledge of Sellers, valid and binding on each Seller, as
applicable, and, to the Knowledge of Sellers, each other party thereto, and is
in full force and effect, except where such failure to be valid and binding or
to be in full force and effect would not, individually or in the aggregate, have
a Material Adverse Effect; (ii) Sellers and, to the Knowledge of Sellers, each
other party thereto, have performed all material obligations required to be
performed by it to date under each Material Contract, except where such failure
to perform would not result in a Material Adverse Effect; and (iii) no Seller,
to the Knowledge of Sellers, any other party thereto, has violated or defaulted
in any material respect or terminated or given or received notice of, any
material violation or default or any termination under or non-renewal of (nor,
to the Knowledge of Sellers, does there exist any condition which with the
passage of time or the giving of notice or both would result in such a
violation, default, termination or non-renewal under) any Material Contract,
except where such violation or default would not individually or in the
aggregate, have a Material Adverse Effect. WPCS-Seattle has provided, or made
available, to Purchaser true and correct copies of each Material Contract,
including any change orders or amendments thereto.

 

26

 

 

4.19        Customers. No Customer of the Business has informed Sellers that it
intends to terminate or materially reduce its relationship with Seller, and to
the Knowledge of Sellers, there are no material problems or disputes with any
Customer of the Business.  To the Knowledge of Sellers, WPCS-Seattle has good
business relationships with each of its Customers. 

 

4.20        Suppliers. No Supplier of the Business has informed Sellers that it
intends to terminate or materially reduce its relationship with Sellers, and to
the Knowledge of Sellers, there are no material problems or disputes with any
Supplier of the Business. To the Knowledge of Sellers, WPCS-Seattle has good
business relationships with each of its Suppliers.

 

4.21        Environmental. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:

 

(a)           WPCS-Seattle is, and at all times WPCS-Seattle has been, in
compliance with all applicable Environmental Laws with respect to the Purchased
Assets and the operation of the Business and has obtained and is in compliance
with all applicable material environmental Permits with respect to the Business
or the Purchased Assets. WPCS-Seattle has not received any written
communication, whether from a Governmental Authority, citizens group, employee
or otherwise, alleging a violation, liability or potential liability, that the
Business is not in such compliance, and, to the Knowledge of Sellers, there are
no past or present actions, activities, circumstances, conditions, events or
incidents that are reasonably likely to prevent or interfere with such
compliance in the future.

 

(b)           There is no Environmental Claim pending or, to the Knowledge of
Sellers, threatened, against WPCS-Seattle. All Hazardous Substances at any time
used, generated or disposed of by WPCS-Seattle have been disposed of in
accordance with Environmental Laws.

 

(c)           There are no past or present actions, omissions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the Release or presence of any Hazardous Substances, which could form the basis
of any Environmental Claim against WPCS-Seattle.

 

(d)           WPCS-Seattle has made available to Purchaser true, complete and
correct copies and results of any reports, studies, analyses, tests or
monitoring possessed by WPCS-Seattle pertaining to Hazardous Substances in, on,
beneath or adjacent to any property or assets currently or formerly owned,
operated, occupied or leased or used in connection with the Business, or
regarding Seller’s compliance with applicable Environmental Laws.

 

(e)           The transactions contemplated hereunder require no notice or
approval from any Governmental Authority with jurisdiction over the environment
in order to transfer control in any environmental Permit.

 

27

 

 

4.22        Absence of Certain Changes. From December 31, 2013 to the date
hereof, except as set forth on Schedule 4.22, disclosed in the Financial
Statements or otherwise contemplated by this Agreement, Sellers have conducted
the Business in all material respects in the ordinary course and consistent with
past practice and there has not been:

 

(a)           Any material loss, damage or destruction to, or any material
interruption in the use of, any of the assets of WPCS-Seattle (whether or not
covered by insurance) that constitutes a Material Adverse Effect;

 

(b)           Any change in the business, financial condition or operations of
WPCS-Seattle that has had a Material Adverse Effect;

 

(c)           Any change relating to employees, including, without limitations,
any increase in the compensation, granting of bonuses payable or to become
payable by the Sellers in connection with the Business, hiring of new employees
except in the ordinary course of the Business consistent with past practice;

 

(d)           Except in the ordinary course of the Business, any sale or
transfer or other disposition by WPCS-Seattle of any assets, Tangible Personal
Property or Intellectual Property, any mortgage or pledge or creation of any
Encumbrance relating to any such property, any lease of equipment or any
cancellation of any debt or claim;

 

(e)           Any change of the methods of accounting or accounting practices,
business or manner of conducting business of Sellers or any other event or
development that has had, or would have individually or in the aggregate, a
Material Adverse Effect;

 

(f)           Any other transaction not in the ordinary course of the Business
or not otherwise consistent with the past practices of WPCS-Seattle;

 

(g)           Any material transactions with Affiliates of WPCS-Seattle,
including without limitation WPCS, relating to the Business or the Purchased
Assets, which are not listed on Schedule 4.22 hereto;

 

(h)           Any waiver by WPCS-Seattle of any right of material value;

 

(i)           Any acquisition by Sellers of all of any part of the assets,
properties, capital stock or business of any other Person;

 

(j)           Any material change by WPCS-Seattle to its business policies
regarding advertising, marketing, pricing, sales or returns;

 

(k)           Any material expenditures by WPCS-Seattle in connection with the
Business, except in the ordinary course of the Business;

 

(l)           Any incurrence by WPCS-Seattle of any material debt in connection
with the Business, except in the ordinary course of the Business; or

 

28

 

 

(m)           Any dividend or distribution declared or paid on the capital stock
of WPCS-Seattle.

 

4.23        Inventories. Except as set forth on Schedule 4.23, (a) the Inventory
is in the physical possession of Sellers, and (b) none of the Inventory is
pledged as collateral or held on consignment by others. The Inventory has been,
determined and valued on a first-in first-out basis (but not in excess of net
realizable value), in accordance with GAAP, applied on a basis consistent with
the Financial Statements. The Inventory was acquired or produced by Sellers in
the ordinary course of the Business. Except as reflected in the reserve for
unsalable or obsolete inventory reflected in the Financial Statements, the
Inventory is good and merchantable and is of a quality and quantity presently
useable and salable by WPCS-Seattle in the ordinary course of the Business
consistent with past practice, except for such failures of inventory to meet
standards or requirements as would not, individually or in the aggregate, have a
Material Adverse Effect.

 

4.24        Deposits. Attached as Schedule 4.24 is a true, correct and complete
list of all Deposits of WPCS-Seattle as of the date hereof, setting forth the
amount of each Deposit.

 

4.25        Backlog. The value of WPCS-Seattle’s sales order backlog has not
materially decreased since November 30, 2013.

 

4.26        No Brokers. Sellers have not entered into any agreement, arrangement
or understanding with any Person which will result in any obligation by
Purchaser to pay any finder’s fee, brokerage commission or similar payment in
connection with the transactions contemplated by this Agreement.

 

4.27        Product Warranties. The Sellers have not undertaken any performance
obligations or made any warranties or guarantees with respect to any services
performed by or goods provided by the Sellers other than those disclosed on
Schedule 4.27.

 

4.28        Disclosure. The inclusion of any item on any Disclosure Schedule
shall constitute disclosure for all purposes under this Agreement and all such
information is deemed to be fully disclosed to Purchaser, and shall not be
construed as an indication of the materiality or lack thereof of such item.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Except as set forth under the corresponding section of the Disclosure Schedules,
which Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation, warranty or otherwise made herein to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
Purchaser represents and warrants to the Sellers, and acknowledges that such
representations and warranties are material inducements to the Sellers entering
into this Agreement, as follows:

 

29

 

 

5.1           Organization and Good Standing. Purchaser is duly organized,
validly existing and in good standing under the laws of the state in which it is
incorporated. Purchaser has full corporate power and authority to conduct its
business as presently being conducted and to own, operate and lease its
properties and assets therein and to execute and deliver this Agreement, to
purchase the Purchased Assets which it is purchasing from the Sellers and to
consummate the transactions contemplated by this Agreement.

 

5.2           Power and Authority; Binding Effect. Purchaser has all necessary
power and authority and has taken all action necessary to authorize, execute and
deliver this Agreement and the Transaction Documents, to consummate the
transactions contemplated by this Agreement and the Transaction Documents, and
to perform its obligations under this Agreement and Transaction Documents.
Purchaser has delivered to Sellers copies of all resolutions of Purchaser’s
board of directors and/or shareholders with respect to the transactions
contemplated by this Agreement and the Transaction Documents, certified by the
Secretary of Purchaser, in form reasonably satisfactory to counsel for Sellers.
No other action on the part of Purchaser is required to authorize the execution
and delivery of this Agreement and to consummate the transactions contemplated
hereby. This Agreement and the Transaction Documents have been duly executed and
delivered by Purchaser and constitutes a legal, valid and binding obligation of
Purchaser, enforceable in accordance with its terms, except as such enforcement
may be limited by the Enforceability Limitations.

 

5.3           No Conflict or Violation. Neither the execution, delivery and
performance of this Agreement or the Transaction Documents by Purchaser, nor the
consummation of any of the transactions contemplated by this Agreement or the
Transaction Documents do, or will, directly or indirectly (with or without
notice or lapse of time or both), (i) contravene, violate or conflict with
Purchaser’s Charter Documents, (ii) result in any breach of violate or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, terminate or cancel or give to others any rights
of termination, acceleration or cancellation of (with or without notice or lapse
of time or both), any contract, agreement, indenture or other instrument to
which Purchaser is a party, (iii) result in the creation of an Encumbrance of
any nature whatsoever on any of the properties of Purchaser, or (iv) result in
the termination of any license, franchise, lease or permit to which Purchaser is
a party.

 

5.4           Consents and Approvals. No consent, approval or authorization of,
or declaration, filing or registration with, any Person is required to be made
or obtained by Purchaser in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement, which consent, authorization or approval,
declaration, filing or registration has not been obtained or made on the date
hereof.

 

5.5           No Proceedings. There is no Proceeding pending or, to the
knowledge of Purchaser, threatened against, relating to or affecting in any
adverse manner the transactions contemplated by this Agreement.

 

5.6           No Brokers. Purchaser has not entered into any agreement,
arrangement or understanding with any Person which will result in the obligation
to pay any finder’s fee, brokerage commission or similar payment in connection
with the transactions contemplated by this Agreement.

 

30

 

 

5.7          No Other Agreements. Purchaser has not entered into any agreement,
arrangement, promise or understanding with the Sellers or with any of Sellers’
current or former employees, agents, Representatives or Related Persons, which
may or will result in the remittance of any fee, commission, consideration,
compensation, equity, security, “kickback”, or remuneration of any nature to
such persons, directly or indirectly, in connection with the transactions
contemplated by this Agreement.

 

5.8          Insurance. Purchaser has begun the process of obtaining insurance
binders and will use its best efforts to have its insurance policies in place as
soon as practicable following the Closing. Purchaser shall present Sellers with
copies of said policies upon receipt thereof.

 

5.9          Patriot Act. Purchaser certifies that neither it nor any of its
Affiliates has been designated, and is not owned or controlled, by a “suspected
terrorist” as defined in Executive Order 13224. Purchaser hereby acknowledges
that the Sellers seek to comply with all applicable laws concerning money
laundering and related activities. In furtherance of those efforts, Purchaser
hereby represents, warrants and agrees that: (i) none of the Purchase Price paid
or which will be paid to the Sellers has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by Purchaser or any of its Affiliates to the
Sellers, to the extent that they are within Purchaser’s and/or its Affiliates’
control shall cause the Sellers to be in violation of the United States Bank
Secrecy Act, the United States International Money Laundering Control Act of
1986 or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001. Purchaser agrees to provide Sellers any
additional information regarding Purchaser or any of its Affiliates that the
Sellers reasonably request to ensure compliance with all applicable laws
concerning money laundering and similar activities.

 

ARTICLE 6
COVENANTS and agreements

 

Sellers and Purchaser each covenant and agree with the other as follows:

 

6.1          Consents. Subject to Section 6.2(a) below, between the date of this
Agreement and the Closing Date, the Parties will cooperate with each other in
obtaining the consents identified in Schedule 6.1 to this Agreement.

 

6.2          Cooperation.

 

(a)           Subject to the terms and conditions of this Agreement, each Party
shall each use its respective commercially reasonable efforts, in good faith, to
take or cause to be taken all action reasonably necessary or desirable on its
part so as to permit consummation of the transactions contemplated by this
Agreement on or at the earliest reasonably practicable date including, without
limitation, (i) to authorize, approve or permit the full and complete sale,
conveyance, assignment or transfer of Purchased Assets, free and clear of any
Encumbrances, and (ii) any consents or approvals of third persons as
contemplated by Section 6.1, above. Without limiting the generality of the
foregoing, subject to the terms and conditions of this Agreement, each Party
shall cooperate and take such action and execute such other and further
documents and instruments of transfer and assumption as reasonably may be
requested from time to time after the Closing Date by any other Party to carry
out the transfer of the Purchased Assets and the Business as contemplated by and
otherwise effectuate the terms and provisions and intent of this Agreement.
Subject to the terms and conditions of this Agreement, no Party hereto shall
knowingly take or fail to take any action that would substantially impair the
prospects of, or materially delay, completing the transactions contemplated by
this Agreement.

 

31

 

 

(b)           Unless prohibited by applicable law, the Sellers, as applicable,
shall give prompt notice to Purchaser, and Purchaser shall give prompt notice to
Sellers, of (i) the occurrence, or failure to occur, of any event known to it
which occurrence or failure would be reasonably likely to cause any
representation or warranty contained in this Agreement to be untrue or
inaccurate at any time from the date hereof to the Closing Date such that the
conditions set forth in Section 7.1 or Section 8.1, as applicable, would not be
met if such failure to be true or accurate were to occur or be continuing on the
Closing Date, and (ii) any material failure of any Party known to such Party, as
the case may be, to comply with or satisfy any covenant, condition or agreement
to be complied with or satisfied by it hereunder, and each Party shall use
commercially reasonable efforts to remedy such failure.

 

(c)           In the event that this Agreement is terminated without the
transactions contemplated hereby having been consummated, upon the request of
Sellers, Purchaser will and will cause its Representatives to promptly redeliver
or cause to be redelivered, all copies of documents and information furnished by
Sellers, as the case may be, or their Representatives to such Party and their
Representatives in connection with this Agreement or the transactions
contemplated hereby and destroy or cause to be destroyed all notes, memoranda,
summaries, analyses, compilations and other writings related thereto or based
thereon prepared by Purchaser or its Representatives.

 

(d)           Each Party shall provide and shall request its auditors to provide
the other Party with such historical financial information regarding it (and
related audit reports and consents) as the other Party may reasonably request
for disclosure purposes under the Securities Laws.

 

6.3          Press Releases. Sellers and Purchaser shall agree with each other
in writing prior to Closing as to the form and substance of any press release
related to this Agreement, and shall consult each other as to the form and
substance of other public disclosures related thereto; provided, however, that
nothing contained herein shall prohibit either Party, following notification to
the other Party or after the Closing, from making any disclosure which is
required by any Governmental Requirement.

 

32

 

 

6.4          Actions Pending the Closing.

 

(a)           From the date hereof until the Closing Date, and except as
otherwise provided for by this Agreement, or consented to or approved by
Purchaser, Sellers shall operate the Business in the ordinary course and shall
use commercially reasonable efforts to maintain intact and preserve in all
material respects Sellers’ business organization, the Purchased Assets, the
Assumed Contracts, their properties, the Business and their relationships with
Customers, Suppliers, employees and other Persons in the usual, regular and
ordinary course in substantially the same manner as heretofore conducted.
Sellers shall promptly notify Purchaser of any material changes to the Business,
or WPCS-Seattle’s operations, financial position, assets, Assumed Contracts or
prospects. Should any such fact or condition require any change in the Sellers’
disclosure schedules if the Sellers’ disclosure schedules were dated the date of
the occurrence or discovery of any such fact or condition, Sellers will promptly
deliver to Purchaser a supplement to the disclosure schedule specifying such
change (the “Supplemental Disclosure Schedules”).

 

(b)           Without limiting the generality of Section 6.4(a), above, from the
date hereof until the Closing Date, Sellers shall not, except with the prior
written consent of Purchaser and except as expressly contemplated or permitted
by this Agreement:

 

(i)           carry on the Business other than in the usual, regular and
ordinary course in substantially the same manner as heretofore conducted;

 

(ii)         incur any indebtedness in an amount greater than $25,000 other than
in the ordinary course of the Business;

 

(iii)        amend their Charter Documents;

 

(iv)         waive or release any material right or cancel or compromise any
material debt or claim;

 

(v)           liquidate or sell or dispose of any Purchased Assets or acquire
any material assets other than inventory in the usual, regular and ordinary
course in substantially the same manner as heretofore conducted;

 

(vi)         increase the rate of compensation of, pay or agree to pay any bonus
to, or provide any other employee benefit or incentive to, any of the directors,
officers or employees of WPCS-Seattle or directors, officers or employees of
WPCS providing services to WPCS-Seattle, except in a manner consistent with past
practice or as required by law or contractual obligation in effect as of the
date hereof;

 

(vii)        knowingly take any action, or knowingly fail to take any action,
that would render any representation, warranty, covenant or agreement in this
Agreement inaccurate or breached such that the conditions in Section 8.1 or
Section 8.2 will not be satisfied;

 

(viii)       modify any Assumed Contracts, including by a change order or oral
modification, other than in the usual, regular and ordinary course; or

 

(ix)         agree or consent to do any of the foregoing.

 

33

 

 

6.5          Sellers’ Employees.

 

(a)           Not less than ten (10) business days before the Closing Date, the
Sellers will deliver to Purchaser an updated schedule of Sellers’ employees with
all of the information contained on Schedule 4.11(a). Purchaser may offer
employment to such individuals at Purchaser’s sole and absolute discretion. If
Purchaser determines to offer employment to any such individuals, any such
employment shall be solely on an “at will” basis and Purchaser shall not have
any obligation to continue employing such employees for any length of time
thereafter, except for Curtis LaChance with whom the Purchaser intends to enter
into an Employment Agreement.

 

(b)           The Sellers will use all reasonable efforts to facilitate the
transfer of the Sellers’ employees to Purchaser, and will waive, or cause to be
waived, any non-competition, non-solicitation or non-disclosure or similar
obligations any such employee granted to or for the benefit of the Sellers or
any other agreement, arrangement or provision that would restrict the activities
in which such employees could engage in connection with their employment by
Purchaser.  Notwithstanding any provision of this Agreement, nothing herein
shall confer on any employee any right to continued employment, except as may be
provided by law or by agreement between the Purchaser and any employees.

 

(c)           The Sellers shall be responsible for any Payroll Liabilities
arising out of the termination of any of its employees on or prior to the
Closing Date. The Sellers shall also remain fully responsible for any payroll,
bonus, benefits, cost or liabilities, including without limitation any union
costs and liabilities, incurred or accrued prior to the Closing with respect to
each employee that may be retained by Purchaser.

 

(d)           As of the Closing Date, the Sellers will terminate all of its
employees and will pay each employee all wages, accrued bonuses and commissions,
and accrued vacation pay earned up to the time of termination, including
overtime pay.

 

6.6          Non-Competition and Confidentiality.

 

(a)           In consideration of the Purchase Price and Purchaser’s covenants
set forth in this Agreement, each Seller agrees that, for the period beginning
on the Closing Date and ending three (3) years thereafter, it will not directly
or indirectly, participate, engage in any business or activity which is,
Directly Competitive with the Business.

 

(b)           For a period of three (3) years beginning on the Closing Date,
each Seller shall not in any manner, directly, indirectly, individually, in
partnership, jointly or in conjunction with any Person, (i) recruit or solicit
or attempt to recruit or solicit, on its behalf or on behalf of any other
Person, any employee of Purchaser or an Affiliate of Purchaser, as an employee
or consultant; (ii) encourage any Person (other than Purchaser or an Affiliate
of Purchaser ) to recruit or solicit any employee of Purchaser or an Affiliate
of Purchaser; (iii) otherwise encourage any employee of a Purchaser or an
Affiliate of a Purchaser to discontinue his or her employment by a Purchaser or
an Affiliate of a Purchaser; (iv) solicit any customer of Purchaser, Sellers or
an Affiliate of any Party who is or has been a customer on or prior to the
Closing Date for the purpose of providing, distributing, marketing or selling
products or services similar to those sold or provided by Purchaser; or (v)
persuade or attempt to persuade any customer or supplier of Purchaser or an
Affiliate of Purchaser to terminate or modify such customer’s or supplier’s
relationship with Purchaser or an Affiliate of Purchaser.

 

34

 

 

(c)           Each Seller acknowledges that the covenants contained in this
Section 6.6 were a material and necessary inducement for Purchaser to agree to
the transactions contemplated by this Agreement and that the Sellers realized
significant monetary benefit, directly or indirectly, from these transactions,
and that a violation of any of the terms of this Section 6.6 will cause
irreparable and continuing damage to Purchaser, the amount of which will be
impossible to estimate or determine and which cannot be adequately remedied by
an action at law. Therefore, Purchaser shall have the right to seek an
injunction, restraining order or other equitable relief, including, without
limitation, specific performance, from any court of competent jurisdiction
without posting a bond or similar security in the event of any breach or
attempted breach of this Section 6.6, and each Seller hereby consents to the
granting by any court of an injunction or other equitable relief, without the
necessity of actual monetary loss being proved, in order that the breach or
threatened breach of such provisions may be effectively restrained. The rights
and remedies provided by this Section 6.6 are cumulative and in addition to any
other rights and remedies which Purchaser may have hereunder or at law or in
equity or otherwise.

 

(d)           Each Seller agrees that it shall not, and it shall take all
commercially reasonable efforts to cause its directors, officers, employees and
shareholders and their Affiliates to not, use for itself or others, or publish,
disclose or otherwise reveal or divulge, any Confidential Information (as such
term is defined below).  Each Seller shall, and shall take all commercially
reasonable efforts to cause its directors, officers, employees and shareholders
and their Affiliates to, (1) maintain all Confidential Information in the
strictest confidence and keep the same secret using at least the same degree of
care as it uses for its personal confidential information, (2) retain all
Confidential Information in trust in a fiduciary capacity for the sole and
absolute benefit of Purchaser, and (3) refrain from using or allowing to be used
any Confidential Information for its own benefit or for the benefit of any third
party, provided, however, that in the event disclosure of Confidential
Information is requested (i) by a Governmental Authority under color of law or
applicable regulation, (ii) pursuant to subpoena or other compulsory process, or
(iii) otherwise as may be required by law, each such Seller, to the extent
lawfully possible, will (X) give Purchaser at least five (5) days prior written
notice before its disclosure, and (Y) provide Purchaser with copies of any
written responsive materials. For purposes of this Agreement, “Confidential
Information” shall mean non-public information concerning the financial data,
strategic business plans, product development (or other proprietary product
data), Customer Lists, customer information, Supplier Lists, supplier
information, costs, pricing, materials, supplies, venders, products, services,
information relating to governmental relations, discoveries, practices,
processes, methods, marketing plans, Intellectual Property and other material
non-public, proprietary and confidential information of each Seller and the
Shareholder relating to the Business or the Purchased Assets, that, in any case,
is not otherwise generally available to the public and has not been disclosed by
Purchaser to others not subject to confidentiality agreements.  Confidential
information does not include information that (i) is already known to a Seller
on a non-confidential basis at the time of disclosure to such Seller;
(ii) becomes known to a Seller from a source other than Purchaser, provided,
that, to the Knowledge of the Sellers, such source has not entered into a
confidentiality agreement with Purchaser with respect to such information or
obtained the information from an entity or Person who is a party to a
confidentiality agreement with Purchaser, and without a breach of this Agreement
or without a breach of duty owed by any other Person or entity to Purchaser;
(iii) is proven by competent evidence by a Seller that it was independently
conceived or discovered by such Seller without reference to or use of the
Confidential Information; or (iv) has become publicly known and made generally
available through no wrongful act of a Seller.

 

35

 

  

(e)          In case any one or more of the terms or provisions contained in
this Section 6.6 shall for any reason be held invalid, illegal or unenforceable,
such invalidity, illegality or unenforceability shall not affect any other terms
or provisions hereof, but such term or provision shall be deemed modified or
deleted as or to the extent required by applicable law, and such modification or
deletion shall not affect the validity of the other terms or provisions of this
Section 6.6 or any other terms or provisions of this Agreement.  In addition, if
any one or more of the restrictions contained in this Section 6.6 shall for any
reason be held to be unreasonable with regard to time, duration, geographic
scope or activity, the parties contemplate and hereby agree that such
restriction shall be modified and shall be enforced to the extent compatible
with applicable law.

 

6.7           Access to Records and Personnel.

 

(a)          For a period of six (6) years after the Closing Date, Sellers and
their Representatives will have reasonable access to (including the right to
make copies of) all Business Records, including, without limitation, books and
records of Sellers transferred to Purchaser hereunder, relating to the Purchased
Assets or the Business prior to the Closing Date and to all former employees of
Sellers having knowledge with respect thereto, to the extent that such access
may reasonably be required in connection with matters relating to (i)
liabilities of Sellers not assumed by Purchaser hereunder, (ii) all matters as
to which Sellers are required to provide indemnification under this Agreement,
or (iii) the preparation of any Tax Returns required to be filed by Sellers with
respect to any periods prior to the Closing. Such access will be afforded by
Purchaser upon receipt of reasonable advance notice and during normal business
hours, provided such access does not unduly disrupt Purchaser’s normal business
operations. Sellers will be solely responsible for any costs or expenses
incurred by it pursuant to this Section 6.7(a). If Purchaser wishes to dispose
of any of such Business Records, including, without limitation, books and
records, prior to the expiration of the six-year period, Purchaser shall, prior
to such disposition, give Sellers 90 days’ written notice, at the expense of
Sellers, to segregate and remove such books and records as Sellers may select.

 

(b)          For a period of six (6) years after the Closing Date, Purchaser and
its Representatives will have reasonable access to (including the right to make
copies of) all of the Business Records, including, without limitation, books and
records relating to the Purchased Assets or the Business which Sellers or any of
their Representatives are permitted to retain after the Closing Date. Such
access will be afforded by Sellers and their Representatives upon receipt of
reasonable advance notice and during normal business hours. Purchaser will be
solely responsible for any costs and expenses incurred by it pursuant to this
Section 6.7(b). If Sellers or their Representatives wish to dispose of any of
such Business Records, including, without limitation, books and records, prior
to the expiration of such six-year period, it shall, prior to such disposition,
give Purchaser 90 days’ written notice, at Purchaser’s expense, to segregate and
remove such books and records as Purchaser may select.

 

36

 

 

6.8           Continuation Health Care Coverage. On and after the Closing,
WPCS-Seattle will make available to all Qualified Individuals (as hereafter
defined) COBRA continuation health coverage. WPCS-Seattle also will notify any
Qualified Individual of his or her right to obtain COBRA continuation health
coverage from WPCS-Seattle. For purposes of this Section 6.8, “Qualified
Individual” means any employee or qualified beneficiary of Seller who, prior to
the date of Closing or as a result of the transactions contemplated under this
Agreement, has or had incurred a Qualifying Event (as defined by COBRA) and who
has elected, or may elect to have COBRA continuation coverage.

 

6.9           Cooperation in Litigation and Taxes. The Sellers shall provide
Purchaser, and Purchaser shall provide the Sellers, at no cost to either party,
with such cooperation as may reasonably be requested in connection with (a) the
defense of any Proceeding relating to the Purchased Assets or the Business
whether existing on the Closing Date or arising thereafter out of, or relating
to, an occurrence or event happening on or prior to the Closing Date, or (b)
Taxes relating to the Purchased Assets or the Business.

 

6.10         Accounts Receivable; Delinquent Receivables.  At the Closing, all
of the Accounts Receivable and Delinquent Receivables as of the Closing Date
shall become the sole property of Purchaser. Immediately following the Closing
Date, the Sellers and Purchaser shall jointly notify all Customers who have an
outstanding balance with Sellers as of the Closing Date that all payments with
respect thereto shall be paid directly to Purchaser.  All monies received by
Sellers on or subsequent to the Closing Date for services rendered or products
or goods delivered or provided on or prior to the Closing Date or arising from
Purchaser’s ownership and operation of the Purchased Assets until the Closing
shall be held by Sellers for the benefit of Purchaser and paid over to Purchaser
within five (5) business days of receipt.  The Sellers shall hold all such funds
as a fiduciary for Purchaser and shall safeguard and transfer such funds to
Purchaser, together with all statements and supporting documentation, within the
time limitations established hereby.   Purchaser and Purchaser’s accountant
shall have access upon reasonable prior notice during normal business hours to
inspect and make and retain copies of Sellers’ relevant books and records
relating to the Accounts Receivables and the Delinquent Receivables for the
purpose of ascertaining Sellers’ compliance with this Section 6.10.

 

6.11         Licenses and Permits. Sellers shall use their commercially
reasonable best efforts to assist Purchaser in obtaining licenses and the
Permits to conduct the Business, if and to the extent necessary.

 

37

 

 

6.12         Transition.  For ninety (90) days following the Closing, the
Sellers shall use their commercially reasonable efforts, at no cost to Sellers,
to encourage WPCS-Seattle Customers, clients, Suppliers, and other business
associates to maintain the same business relationships with Purchaser after the
Closing as they maintained with Sellers prior to the Closing.  Immediately
following the Closing Date, Sellers and Purchaser jointly shall deliver a letter
to each of WPCS-Seattle’s Customers, clients, suppliers, and other business
associates notifying them of the change in the ownership of the Business and
Purchased Assets, and that all correspondence and payments relating to the
Business shall thereafter be delivered to Purchaser.  Sellers will refer to
Purchaser all customer inquiries and customer prospects relating to the Business
of Sellers, including those received through Sellers’ website.  Sellers agree to
use their best efforts to take such actions as may be necessary to entitle
Purchaser to use WPCS-Seattle’s telephone and facsimile numbers, marketing
collateral materials and business forms.  Sellers agree to provide access to
WPCS-Seattle’s Microsoft Exchange Servers to provide such services currently
provided by WPCS-Seattle or its Affiliates to Sellers, including, but not
limited to remote email access and remote access to the estimating and
accounting software systems as currently provided to Sellers, and to forward to
Purchaser any mail or e-mails received by them after the Closing that relate to
the Purchased Assets, the Assumed Liabilities or the operation of the Business
after the Closing or otherwise properly relates to Purchaser and not the
Sellers. Purchaser agrees to forward to Sellers any mail or e-mails received by
Purchaser after the Closing that relate to the Excluded Assets or the Excluded
Liabilities or otherwise properly relates to the Sellers and not Purchaser.

 

In addition, for a period of thirty (30) days following the Closing, the Sellers
shall provide Purchaser, at Sellers’ sole cost and expense, with access to the
property currently used by WPCS-Seattle in connection with the Business to allow
Purchaser to remove the Purchased Assets and to transition the Business. Such
removal shall be done in such manner as to avoid any damage to such property.
The Sellers and Purchaser both agree to maintain appropriate insurance on the
vehicles being purchased during such 30 day period. Purchaser agrees to
indemnify Sellers for any damage to such vehicles after the Closing Date of this
Agreement.

 

6.13         Sellers’ Existence.  Until the Sellers have fully satisfied their
obligations pursuant to this Agreement, Sellers shall continue to validly exist
as corporations, in good standing under the laws of the states of their
incorporations, and the Sellers shall take all necessary action, including the
payment of any filing and other fees to maintain such existence.

 

6.14         Exclusivity.

 

(a)          From the date hereof until the earlier of (i) the Closing Date, or
(ii) the termination of this Agreement, Sellers and their Representatives,
officers, directors and shareholders shall not, directly or indirectly, engage
in any negotiations concerning, or provide any Confidential Information or data
to, or have any discussions with, any Person relating to a proposed sale and
purchase of the Business or the Purchased Assets (a “Potential Acquisition”), or
otherwise knowingly encourage or facilitate any effort or attempt to make or
implement a Potential Acquisition.

 

(b)          The Sellers shall immediately cease and cause to be terminated any
existing activities, discussions or negotiations with any Person conducted
heretofore with respect to any Potential Acquisition. The Sellers agree that
they will take the necessary steps to promptly inform its/their Representatives
of the obligations undertaken in this Section 6.14.

 

38

 

 



ARTICLE 7

CONDITIONS TO OBLIGATIONS OF SELLERS

 

The obligations of Sellers to deliver the Purchased Assets and to consummate the
transactions contemplated by this Agreement are subject to the satisfaction, on
or prior to the Closing Date, of each of the following conditions (any of which,
in Sellers’ absolute and sole discretion, may be waived in whole or in part
without impairing or affecting any right of indemnification or other right or
remedy under this Agreement):

 

7.1           Representations and Warranties. The representations and warranties
of Purchaser set forth in Article 5 hereof shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date (or on the date when made in the case
of any representation and warranty which specifically relates to an earlier
date), except as otherwise contemplated by this Agreement or consented to in
writing by Sellers.

 

7.2           Covenants. Purchaser shall have in all material respects performed
all obligations and complied with all covenants required by this Agreement to be
performed or complied with at or prior to the Closing Date.

 

7.3           No Proceedings. No Proceeding will be pending, threatened or
anticipated against Purchaser or Sellers seeking to enjoin, or adversely
affecting, the consummation of the transactions contemplated by this Agreement.

 

7.4           Payment. Sellers shall have received the Closing Payment.

 

7.5           Escrow Funds and Agreement. Purchaser shall have deposited the
Escrowed Funds pursuant to the Escrow Agreement and Sellers will have received
the Escrow Agreement executed by Purchaser and the escrow agent.

 

7.6           NASDAQ Approval. WPCS shall have been advised by the NASDAQ Stock
Market (“NASDAQ”) that the transactions contemplated hereby will not result in
the delisting of the Company’s common stock from NASDAQ.

 

7.7           Stockholders’ Approval. The stockholders of WPCS shall have
approved the transactions contemplated in this Agreement in accordance with
Delaware General Corporate Law.

 

7.8           Closing Certificate. Purchaser shall have delivered to Sellers a
certificate, dated the Closing Date and signed by Purchaser’s respective
chairman, chief executive officer, president, executive vice president or senior
vice president to the effect that each of the representations and warranties
made by Purchaser in this Agreement are true and correct in all material
respects (provided that any representations and warranties qualified by
materiality shall be true and correct in all respects) when made and on and as
of the Closing Date with the same effect as though such representations and
warranties had been made or given on and as of the Closing Date, and that
Purchaser has performed and complied in all material respects with all of its
obligations and covenants under this Agreement which are to be performed or
complied with by it on or prior to the Closing Date.

 

7.9           Closing Documents. Purchaser shall have made or caused to be made
delivery to Sellers of the items set forth in Section 3.2(a).

 

39

 

 

7.10         Secretary’s Certificate.  A certificate of the secretary of
Purchaser certifying the signatures of all officers of Purchaser executing this
Agreement or any other agreement, document or instrument contemplated hereby and
certifying as true and accurate the attached copies of: (1) Purchaser’s articles
of incorporation as in effect at the time of the Closing, (2) Purchaser’s bylaws
as in effect at the time of the Closing, and (3) resolutions approved by the
board of directors of Purchaser, in their capacity as such, authorizing the
Agreement, the Schedules and Exhibits thereto and the transactions contemplated
thereby.

 

7.11         Proceedings and Documentation.  All corporate and other proceedings
of Purchaser in connection with the transactions contemplated by this Agreement,
and all documents and instruments incident to such proceeding, shall be
reasonably satisfactory in substance and form to Sellers and Sellers’ counsel,
and Sellers and Sellers’ counsel shall have received all such receipts,
documents and instruments, or copies thereof, certified if requested, to which
Sellers are entitled and as may be reasonably requested.

 

7.12         Certificate of Existence.  Purchaser shall have delivered to the
Sellers a Certificate of Existence or Good Standing Certificate, certified by
the Secretary of State of Purchaser’s state of incorporation and dated not more
than 10 days prior to the Closing Date.

 

ARTICLE 8

CONDITIONS TO PURCHASER’S OBLIGATIONS

 

The obligation of Purchaser to consummate the transactions contemplated by this
Agreement is subject to the satisfaction, on or prior to the Closing Date, of
each of the following conditions (any of which, in Purchaser’s absolute and sole
discretion, may be waived in whole or in part without impairing or affecting any
right of indemnification or other right or remedy under this Agreement):

 

8.1           Representations and Warranties. The representations and warranties
of Sellers set forth in Article 4 hereof shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date (or on the date when made in the case
of any representation and warranty which specifically relates to an earlier
date), except as otherwise contemplated by this Agreement or consented to in
writing by Purchaser.

 

8.2           Covenants. Sellers shall have in all material respects performed
all obligations and complied with all covenants required by this Agreement to be
performed or complied with at or prior to the Closing Date including, but not
limited, obtaining the third-party consents set forth on Schedule 6.1.

 

8.3           No Proceedings. No Proceeding will be pending, threatened or
anticipated against any Party seeking to enjoin, or adversely affecting, the
transactions contemplated by this Agreement.

 

8.4           Escrow Agreement. Purchaser will have received the Escrow
Agreement executed by the Sellers and the escrow agent.

 

40

 

 

8.5           Seller Closing Certificate. Each Seller shall have delivered to
Purchaser a certificate, dated the Closing Date and signed by such Seller’s
respective chairman, chief executive officer, president, executive vice
president or senior vice president to the effect that each of the
representations and warranties made by such Seller in this Agreement are true
and correct in all material respects (provided that any representations and
warranties qualified by materiality shall be true and correct in all respects)
when made and on and as of the Closing Date with the same effect as though such
representations and warranties had been made or given on and as of the Closing
Date, and that such Seller has performed and complied in all material respects
with all of its obligations and covenants under this Agreement which are to be
performed or complied with by it on or prior to the Closing Date.

 

8.6           No Material Adverse Effect. WPCS-Seattle shall not have, since the
date of this Agreement, suffered any business interruption, damage to or
destruction of its properties, or other incident, occurrence, or event (other
than the decision to enter into this Agreement) that, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.

 

8.7           Closing Documents. Sellers shall have made or caused to be made
delivery to Purchaser of the items set forth in Section 3.1(a).

 

8.8           Seller Secretary’s Certificate.  A certificate of the secretary of
each Seller certifying the signatures of all officers of each Seller executing
this Agreement or any other agreement, document or instrument contemplated
hereby and certifying as true and accurate the attached copies of: (1) such
Seller’s certificate of incorporation as in effect at the time of the Closing,
(2) such Seller’s by-laws as in effect at the time of the Closing, and (3)
resolutions approved by the board of directors and shareholders of such Seller,
in their capacity as such, authorizing the Agreement, the Schedules and Exhibits
thereto and the transactions contemplated thereby.

 

8.9           Proceedings and Documentation.  All corporate and other
proceedings of each Seller in connection with the transactions contemplated by
this Agreement, and all documents and instruments incident to such proceedings,
shall be reasonably satisfactory in substance and form to Purchaser and
Purchaser’s counsel, and Purchaser and Purchaser’s counsel shall have received
all such receipts, documents and instruments, or copies thereof, certified if
requested, to which Purchaser are entitled and as may be reasonably requested.

 

8.10         Consents.  All required consents, permits and approvals shall have
been obtained by Sellers.

 

8.11         Possession of Assets.  Sellers shall have delivered to Purchaser
all Customer Lists, Supplier Lists, Intellectual Property and other items
contemplated hereby so as to put Purchaser into full possession of all of the
Purchased Assets, free and clear of any and all Encumbrances.

 

41

 

 

8.12         Certificate of Existence.  Each Seller shall have delivered to
Purchaser a Certificate of Existence or Good Standing Certificate, dated not
more than 10 days prior to the Closing Date and certified by the Secretary of
State of (i) each Seller’s state of incorporation and (ii) states in which such
Seller is qualified to do business as a foreign corporation, provided that, such
foreign qualifications may be delivered by Sellers to Purchaser within three (3)
business days after the Closing Date.

 

8.13         Key Employees. Purchaser shall have negotiated acceptable
employment arrangements with Curtis LaChance and such other employees as
Purchaser shall identify to the Sellers prior to the Closing Date.

 

8.14         Due Diligence. Purchaser shall have concluded, in its sole and
absolute discretion, that the Business, Purchased Assets, Assumed Contracts,
results of operation or condition (financial or otherwise) of the Sellers meet
all of Purchaser’s requirements and are in all respects satisfactory to
Purchaser. By signing this Agreement, the Purchaser shall be deemed to shall
have acknowledged that they have satisfactorily completed their due diligence.

 

8.15         Supplemental Disclosure Schedules. Purchaser shall have received
and approved, in its sole and absolute discretion, the Supplemental Disclosure
Schedules (as defined in Section 6.4(a)).

 

8.16         Estimated NABSV and Payroll Liabilities. Purchaser shall have
received and approved, in its sole and absolute discretion, the Estimated NABSV
and the Payroll Liabilities calculated as of the last day of the calendar month
prior to the Closing Date.

 

ARTICLE 9

SURVIVAL AND INDEMNIFICATIONS

 

9.1           Survival of Representations, Warranties, Covenants and Agreements.

 

(a)          All representations, warranties, agreements and indemnities of
Sellers contained in this Agreement will survive the Closing Date; provided,
that no claim for any misrepresentation or breach of a representation or
warranty may be asserted at any time after the second anniversary of the date of
this Agreement, except that (i)  any claim that any Seller engaged in a
fraudulent activity, or committed a fraud, may be asserted at any time, and (ii)
a claim for any misrepresentation or breach of a representation or warranty
contained in Section 4.4(a) (Title), Section 4.8 (Tax Matters), Section 4.11
(Labor Matters), Section 4.12 (Employee Benefits) and Section 4.21
(Environmental) may be asserted until the expiration of the applicable statute
of limitations period (the period applicable to such representations and
warranties shall be referred to as the “Claims Period”). Any claim made by
Purchaser with respect to the representations and warranties of Sellers and
their predecessors contained in this Agreement must be initiated by Purchaser
during the applicable Claims Period. All of the representations and warranties
of Sellers contained in this Agreement will in no respect be limited or
diminished by any past or future inspection, investigation, examination, or
possession on the party of Purchaser or its Representatives, except where
Purchaser had actual knowledge that a representation or warranty of Sellers was
materially false when made.

 

42

 

 

(b)          All covenants and agreements of Sellers contained in this Agreement
(including, but not limited to, the obligation of Sellers, as applicable, to
convey the Purchased Assets to Purchaser free and clear of any Encumbrance, the
obligations of Sellers set forth in Section 3.4 hereof and the indemnification
obligations of Sellers and the Shareholder set forth in Section 9.2) will
survive the Closing Date until fully performed or discharged.

 

(c)          All representations and warranties of Purchaser contained in this
Agreement will survive the Closing Date; provided, that no claim for any
misrepresentation or breach of a representation or warranty may be asserted at
any time after the second anniversary of the date of this Agreement. All
covenants and agreements of Purchaser contained in this Agreement (including the
indemnification obligations of Purchaser set forth in Section 9.4) will survive
the Closing Date until fully performed or discharged.

 

9.2           Indemnification by Sellers.

 

(a)          Subject to the terms and conditions contained in this Agreement,
following the Closing, Sellers, jointly and severally (the “Seller Indemnifying
Party”), shall indemnify and hold harmless, Purchaser and its Affiliates and its
respective Representatives, officers, directors, employees, agents, successors
and assigns (each a “Purchaser Indemnified Party”), from and against any and all
Losses, claims, damages, costs and expenses, interest, awards, judgments and
penalties (including reasonable attorneys’ and consultants’ fees and expenses
and cost of investigation) actually suffered or incurred by them, arising out of
or resulting from:

 

(i)          Subject to Section 9.1(a) above, the misrepresentation or breach of
any representation or warranty made by any Seller contained in this Agreement;

 

(ii)         the breach of any covenant or agreement by any Seller contained in
this Agreement or the nonfulfillment of any agreement or covenant made by any
Seller herein;

 

(iii)        any debt liability or obligation of any Seller not included in the
Assumed Liabilities;

 

(iv)        any Employee Benefit Plan;

 

(v)         any Environmental Claim or any violation of any Environmental Laws
which occurred or relate to time periods or events on or prior to the Closing
Date;

 

(vi)        any warranty claims brought against WPCS-Seattle with regard to
services performed by or goods provided by WPCS-Seattle prior to the Closing
Date, except that there shall be no indemnification for a warranty claim related
to Work in Process;

 

(vii)       any liability, payment or obligation in respect of any Tax
Liabilities owing by any Seller, or any of their predecessors of any kind or
description (including interest and penalties with respect thereto);

 

(viii)      the use, operation, ownership and/or exploitation of the Purchased
Assets and/or the Business on or prior to the Closing Date; or

 

43

 

 

(ix)         the Excluded Assets, the Excluded Liabilities and the Excluded
Contracts.

 

9.3           Limits on Indemnification.

 

(a)          The right of Purchaser to be indemnified pursuant to Section 9.2
shall be the sole and exclusive remedy with respect to any Loss of whatever kind
and nature, in law, equity or otherwise, known or unknown, which Purchaser have
now or may have in the future, including without limitation, any Losses
attributable to any inaccuracy or breach of any representation or warranty to
Purchaser at or prior to Closing, or any failure to perform the covenants,
agreements or undertakings contained in this Agreement, any Disclosure Schedule
or certificate delivered pursuant hereto or any agreement or other document
contemplated hereby, other than as a result of actual fraud by any Seller, and
except as otherwise provided herein. The Parties acknowledge that (A) except as
expressly provided in Article 4, Sellers have not made and are not making any
representations, warranties or commitments whatsoever regarding the subject
matter of this Agreement, express or implied, and (B) except as expressly
provided in Article 4, Purchaser is not relying and has not relied on, any
representations, warranties, projections, assumptions or commitments whatsoever
regarding the subject matter of this Agreement, express or implied.

 

(b)          Without limiting the effect of any other limitation contained in
this Section 9.3, the indemnification provided for in this Article 9 shall not
apply, and Purchaser shall not be entitled to exercise any indemnification
rights under this Agreement, except to the extent that the aggregate amount of
the Losses against which Purchaser would otherwise be entitled to be indemnified
under this Article 9 exceeds $100,000 (the “Basket”). If the aggregate amount of
such Losses exceeds the Basket, then Purchaser shall, subject to the other
limitations contained herein, be entitled to be indemnified for the entire
amount of such Losses subject to the Cap without regard to the Basket.

 

(c)          Except as set forth in this Section 9.3(c), Sellers’ indemnity
obligations for Losses under this Article 9 shall be limited, in the aggregate,
to 100% of the Purchase Price, as adjusted (the “Cap”), except in the case of
fraud, intentional misrepresentation, intentional breach of representation or
warranty or with respect to Section 4.4(a) hereof, which shall be unlimited. The
sum of any amounts paid from the Escrowed Funds to Purchaser in connection with
any Losses under this Article 9 shall be counted towards the Cap for the
purposes of this Article 9.

 

(d)          Nothing in this Section 9.3 shall limit any remedy any Purchaser
may have against any Seller for fraud committed by such Seller or the
Shareholder under applicable laws.

 

9.4           Indemnification by Purchaser. Subject to the terms and conditions
contained in this Agreement, following the Closing, Purchaser (the “Purchaser
Indemnifying Party”) shall indemnify and hold harmless, Sellers and their
Affiliates and their respective Representatives, officers, directors, employees,
agents, successors and assigns (each a “Seller Indemnified Party”) from and
against any and all Losses claims, damages, costs and expenses, interest,
awards, judgments and penalties (including reasonable attorneys’ and
consultants’ fees and expenses and costs of investigation), actually suffered or
incurred by them, arising out of or resulting from:

 

44

 

 

(a)          the misrepresentation or breach of any representation or warranty
made by Purchaser contained in this Agreement, including, without limitation,
Purchaser’s failure to satisfy any requirements of the Assumed Liabilities
subsequent to the Closing Date provided for hereunder;

 

(b)          the breach of any covenant or agreement by Purchaser contained in
this Agreement or nonfulfillment of any agreement or covenant made by Purchaser
herein; or

 

(c)          the use, operation, ownership and/or exploitation of the Purchased
Assets by Purchaser subsequent to the Closing Date.

 

9.5           Notice of Loss; Third Party Claims.

 

(a)          Subject to Section 9.1 above, in the event that an Indemnified
Party proposes to make a claim for indemnification pursuant to Sections 9.2 or
9.4 hereof (other than a Third Party Claim as discussed below), the Indemnified
Party will deliver, on or prior to the date upon which the applicable
representations, warranties, indemnities or covenants may be asserted pursuant
to Section 9.1, written notice to the Indemnifying Party which states (i) that a
Loss has occurred, (ii) the provisions of this Agreement in respect of which
such right of indemnification is claimed or arises, and (iii) each individual
item of Loss or other claim, in reasonable detail, including the amount and date
of such Loss (to the extent reasonably ascertainable).

 

(b)          If the Indemnified Party shall receive notice of any action, audit,
demand or assessment (each, a “Third Party Claim”) against it or which may give
rise to a claim for indemnification pursuant to Sections 9.2 or 9.4, the
Indemnified Party shall promptly give the Indemnifying Party written notice of
such Third Party Claim; provided, however, that the failure to provide such
written notice shall not release the Indemnifying Party from any of its
obligations under this Article 9 except to the extent that the Indemnifying
Party is materially prejudiced by such failure (but in no event shall any such
failure or delay extend the Claims Period set forth in Section 9.1 above).

 

(c)          If the Indemnifying Party acknowledges in writing its obligation to
indemnify the Indemnified Party hereunder against any Losses that may result
from such Third Party Claim, then the Indemnifying Party shall be entitled to
assume and control the defense of such Third Party Claim at its expense and
through counsel of its choice if it gives notice of its intention to do so to
the Indemnified Party within 10 days of the receipt of such notice from the
Indemnified Party; provided, however, that if there exists or is reasonably
likely to exist a conflict of interest that would, in the reasonable judgment of
counsel to the Indemnifying Party, make it inappropriate for the same counsel to
represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to retain its own counsel in each
jurisdiction for which the Indemnified Party determines counsel is required at
the expense of the Indemnifying Party and such counsel shall be entitled to full
participation in the defense of or prosecution of counterclaims related to any
such claim and the Indemnifying Party shall direct its counsel to reasonably
cooperate in connection therewith. If the Indemnifying Party does not
acknowledge in writing its obligation to indemnify the Indemnified Party
hereunder against any Losses that may result from such Third Party Claim within
10 days, or the Indemnifying Party fails or refuses to promptly assume and
defend such Third Party Claim, then the Indemnified Party shall be entitled to
assume and control the defense of such Third Party Claim at the Indemnifying
Party’s expense and through counsel of the Indemnified Party’s choice.

 

45

 

 

(d)          Notwithstanding anything herein to the contrary, in the event of
any Third Party Claim brought by, on behalf of or for the benefit of any
Affiliate of the Indemnifying Party, then the Indemnified Party shall control
the defense thereof, at the expense of the Indemnifying Party, notwithstanding
the Indemnifying Party’s obligation to indemnify the Indemnified Party therefor.

 

(e)          In the event that the Indemnifying Party exercises the right to
undertake any such defense against any such Third Party Claim as provided above,
the Indemnified Party shall cooperate with the Indemnifying Party in such
defense and make available to the Indemnifying Party, at the Indemnifying
Party’s expense, all witnesses, pertinent records, materials and information in
the Indemnified Party’s possession or under the Indemnified Party’s control
relating thereto as is reasonably required by the Indemnifying Party. Similarly,
in the event the Indemnified Party is, directly or indirectly, conducting the
defense against any such Third Party Claim, the Indemnifying Party shall
cooperate with the Indemnified Party in such defense and make available to the
Indemnified Party, at the Indemnifying Party’s expense, all such witnesses,
records, materials and information in the Indemnifying Party’s possession or
under the Indemnifying Party’s control relating thereto as is reasonably
required by the Indemnified Party. No such Third Party Claim may be settled by
the Indemnifying Party or Indemnified Party without the prior written consent of
the other, which shall not be unreasonably withheld or delayed.

 

ARTICLE 10

MISCELLANEOUS

 

10.1         Termination.

 

This Agreement may be terminated:

 

(a)          At any time on or prior to the Closing Date, by the mutual consent
in writing of the Parties hereto;

 

(b)          At any time on or prior to the Closing Date, by Purchaser in
writing if any Seller has, or by Sellers in writing if Purchaser has, in any
material respect, breached (a) any material covenant or agreement contained
herein or (b) any material representation or warranty contained herein, and in
either case (x) such breach has not been cured within ten (10) days after the
date on which written notice of such breach is given to the Party committing
such breach and (y) such breach would entitle the non-breaching Party not to
consummate the transactions contemplated hereby;

 

46

 

 

(c)          At any time, by any Party hereto in writing, if any Governmental
Authority of competent jurisdiction shall have issued a final, nonappealable
order enjoining or otherwise prohibiting the transactions contemplated herein;

 

(d)          By any Party hereto in writing, if the Closing Date has not
occurred by May 31, 2014, unless the failure of the Closing to occur by such
date shall be due to the failure of the Party seeking to terminate this
Agreement to perform or observe the covenants and agreements set forth herein.

 

10.2         Effect of Termination. In the event this Agreement is terminated
pursuant to Section 10.1, this Agreement shall become void and have no effect,
except that (a) the provisions relating to confidentiality set forth in Section
6.7(c), (d) and (e) shall survive any such termination, and (b) a termination
pursuant to Section 10.1(b) shall not relieve the breaching Party from liability
for an uncured willful breach of such covenant or agreement or representation or
warranty giving rise to such termination.

 

10.3         Waiver. Except where not permitted by applicable Governmental
Requirements, Purchaser and Sellers, by written instrument signed by such Party,
may at any time extend the time for the performance of any of the obligations or
other acts of Sellers, on the one hand, or Purchaser, on the other hand, and may
waive (a) any inaccuracies of such Parties in the representations or warranties
contained in this Agreement or any document delivered pursuant hereto or
thereto, (b) compliance with any of the covenants, undertakings or agreements of
such Parties, or satisfaction of any of the conditions precedent to its
obligations, contained herein or (c) the performance by such Parties of any of
its obligations set out herein or therein. No such waiver or extension shall be
effective unless specifically made in writing and any waiver by a Party of any
breach of or failure to comply with any of the provisions of this Agreement by
the other Party shall not be construed as, or construe a continuing waiver of,
or a waiver of any other breach of, or failure to comply with, any other
provision of this Agreement.

 

10.4         Further Assurances. Both before and after the Closing Date, each
Party will cooperate in good faith with each other Party and will take all
appropriate action and execute any agreement, instrument or other writing of any
kind which may be reasonably necessary or advisable to carry out and confirm the
transactions contemplated by this Agreement.

 

47

 

 

10.5         Risk of Loss. Risk of loss with respect to any property or assets
of Sellers, as applicable, will be borne by Sellers, as applicable, at all times
prior to the Closing and will pass to Purchaser only upon transfer to Purchaser
at Closing of title to the Purchased Assets; notwithstanding the foregoing, risk
of loss with respect to any Non-Transferable Assets will also pass to Purchaser
at Closing. If any of the Tangible Personal Property is lost, damaged or
destroyed by fire, theft, casualty or any other cause or causes prior to the
Closing (a “Casualty”), Sellers shall promptly notify Purchaser in writing of
such Casualty and the details thereof and shall answer promptly any reasonable
requests from Purchaser for details or information. Purchaser shall thereafter
proceed with the Closing, except that in the event of a Casualty to the Tangible
Personal Property, the Purchase Price will be reduced by the dollar amount
(based upon replacement value) of the Casualty loss (and any insurance proceeds
received or receivable as a result of such Casualty will be payable to Sellers);
provided, however, that if such Casualties materially interfere or have a
Material Adverse Effect, in Purchaser’s reasonable discretion, with the
operation of or on the Business, Purchaser may terminate this Agreement.
Purchaser must exercise its option to terminate by written notice to Sellers
within fifteen (15) days or the number of days remaining to the Closing,
whichever is less, after the later of Purchaser receiving (a) written notice of
any such Casualty and (b) satisfactory responses to all of its reasonable
requests, if any, for details or information. If this Agreement is not
terminated by Purchaser pursuant to this Section 10.5 and if Purchaser and
Sellers are unable to agree as to the dollar amount of the loss (based upon
replacement value) or the insurance proceeds to be recovered, the Parties shall
proceed with the Closing as scheduled, except that Purchaser shall place in
escrow (to be held pending agreement as to the final amount) an amount (based
upon estimated replacement value of the damaged or destroyed property) as
determined by a firm selected by independent accountants to be agreed upon by
the Parties (the “Casualty Amount”). The Casualty Amount shall be held in escrow
until the dispute has been resolved following the Closing either by agreement of
Purchaser and Sellers or otherwise. In the event that the actual Casualty loss
is greater than or less than the Casualty Amount held in escrow, to the extent
necessary, the Parties shall make appropriate adjustment payments.

 

10.6         Notices. Unless otherwise provided in this Agreement, any
agreement, notice, request, instruction or other communication to be given
hereunder by any Party to another must be in writing and (a) delivered
personally (such delivered notice to be effective on the date it is delivered),
(b) mailed by certified mail, postage prepaid (such mailed notice to be
effective three (3) business days after the date it is mailed), (c) deposited
with a reputable overnight courier service (such couriered notice to be
effective one (1) business day after the date it is sent by courier) or (d) sent
by electronically confirmed facsimile or email transmission (such facsimile or
email transmission notice to be effective on the date that confirmation of such
facsimile or email transmission is received), with a confirmation sent by way of
one of the above methods, as follows:

 



If to Sellers or the Shareholder, addressed to:

 

Sebastian Giordano

c/o WPCS International Incorporated

600 Eagleview Boulevard, Suite 300

Exton, Pennsylvania 19341

Telephone: (484) 359-7229

Facsimile: (484) 359-7215

Email: sgiordano@wpcs.com

 



48

 

 

With copies to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Attention: Harvey Kesner

Telephone: (212) 930-9700

Facsimile: (212) 930-9725

Email: hkesner@srff.com

 

If to Purchaser, addressed to:

 

EC Company

2121 NW Thurman Street

Portland, Oregon 97201

Attention: Joel Scroggy, CFO

Telephone: (503) 220-3525

Facsimile:

Email: JOELS@e-c-co.com

 

With a copy to:

 

Ball Janik LLP

15 SW Colorado Avenue, Suite 3

Bend, Oregon 97702

Attn: Kyle D. Wuepper

Telephone: (541) 693-0062

Facsimile: (541) 617-8824

Email: kwuepper@balljanik.com

 

Any Party may designate in a writing to any other Party any other address or
facsimile number to which, and any other Person to whom or which, a copy of any
such notice, request, instruction or other communication should be sent.

 

10.7         Choice of Law. This Agreement is governed by and will be construed,
interpreted and the rights of the Parties determined in accordance with the laws
of the State of Washington without regard to principles of conflicts of law,
except that, with respect to matters of law concerning the internal corporate
affairs of any corporate entity which is a Party to or the subject of this
Agreement, the law of the jurisdiction under which the respective entity was
organized will govern.

 

10.8         Expenses. Each Party hereto shall bear and pay all costs, fees and
expenses incurred by it in connection with this Agreement and the transactions
contemplated in this Agreement, including, but not limited to, the costs, fees
and expenses of its own financial consultants, accountants and counsel.

 

49

 

 

10.9         Headings. The headings of the Articles and Sections of this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

 

10.10         Entire Agreement; Oral Modification. This Agreement contains the
entire agreement between the Parties to this Agreement with respect to the
subject matter of this Agreement and supersedes each course of conduct
previously pursued, accepted or acquiesced in, and each written or oral
agreement and representation previously made, by the Parties to this Agreement
with respect to the subject matter of this Agreement; and no amendment,
modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by all of the Parties hereto.

 

10.11         Successors and Assigns; Third Party Beneficiaries. Except as
otherwise provided in this Agreement, the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the Parties. Nothing in this Agreement, express or implied, is
intended to create, and shall not be construed as creating, any rights
enforceable by any person not a Party to this Agreement, and it is the express
intent of the Parties that no third party shall have any enforceable rights
under this Agreement.

 

10.12         Severability. If any provision of this Agreement is for any reason
determined to be invalid, such provision shall be deemed modified so as to be
enforceable to the maximum extent permitted by law consistent with the intent of
the Parties as expressed in this Agreement, and such invalidity shall not affect
the remaining provisions of this Agreement, which shall continue in full force
and effect.

 

10.13         Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which taken
together will constitute one and the same instrument. Any Party may execute this
Agreement by facsimile signature and the other Parties will be entitled to rely
on such facsimile signature as evidence that this Agreement has been duly
executed by such Party. Any Party executing this Agreement by facsimile
signature shall immediately forward to the other Parties an original signature
page by overnight mail.

 

10.14         Consent to Jurisdiction and Venue. Each Party to this Agreement
hereby (i) consents to submit himself, herself or itself to the personal
jurisdiction of the Federal courts of the United States located in the Western
District of Washington or, if such courts do not have jurisdiction over such
matter, to the applicable courts of the State of Washington located King County,
(ii) irrevocably agrees that all actions or proceedings arising out of or
relating to this Agreement will be litigated in such courts and (iii)
irrevocably agrees that he, she or it will not institute any Proceeding relating
to this Agreement or any of the transactions contemplated hereby in any court
other than such courts. Each Party to this Agreement accepts for himself,
herself or itself and in connection with his, her or its properties, generally
and unconditionally, the exclusive jurisdiction and venue of the aforesaid
courts and waives any defense of lack of personal jurisdiction or inconvenient
forum or any similar defense, and irrevocably agrees to be bound by any
non-appealable judgment rendered thereby in connection with this Agreement.

 

50

 

 

10.15         Waiver of Jury Trial. THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE
THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
TO IRREVOCABLY WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING WHATSOEVER
AMONG THEM RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.

 

10.16         Independence of Covenants and Representations and Warranties. All
covenants under this Agreement will be given independent effect so that if a
certain action or condition constitutes a default under a certain covenant, the
fact that such action or condition is permitted by another covenant will not
affect the occurrence of such default, unless expressly permitted under an
exception to such initial covenant. In addition, all representations and
warranties under this Agreement will be given independent effect so that if a
particular representation or warranty proves to be incorrect or is breached, the
fact that another representation or warranty concerning the same or similar
subject matter is correct or is not breached will not affect the incorrectness
or a breach of such initial representation or warranty.

 

[SIGNATURE PAGE FOLLOWS]

 

51

 

 

IN WITNESS WHEREOF, the Parties to this Agreement have executed or caused this
Agreement to be executed on the day and year indicated at the beginning of this
Agreement.

 

PURCHASER:   EC COMPANY           By: /s/ Joel Scroggy     Name: Joel Scroggy  
  Title: Chief Financial Officer       SELLERS:   WPCS INTERNATIONAL – SEATTLE,
INC.           By: /s/  Joseph Heater     Name:  Joseph Heater    
Title:    Chief Financial Officer           WPCS INTERNATIONAL INCORPORATED    
      By: /s/ Joseph Heater     Name:  Joseph Heater     Title:    Chief
Financial Officer

 



 

